Exhibit 10.1

Execution Version

PURCHASE AND SALE AGREEMENT

by and between

EACH OF THE SELLERS LISTED ON SCHEDULE 1

as Seller

and

DRA FUND VII LLC, a Delaware limited liability company

as Buyer

Effective Date: April 10, 2012

 

THE PROPERTY SOLD PURSUANT TO THIS AGREEMENT IS SOLD “AS IS” AND “WITH ALL
FAULTS” SUBJECT TO THE PROVISIONS OF THIS AGREEMENT. SELLER SHALL HAVE NO
LIABILITY TO BUYER FOR ANY LATENT DEFECTS OR HIDDEN VICES EXCEPT AS MAY BE
PROVIDED OTHERWISE IN THIS AGREEMENT.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE 1      BASIC DEFINITIONS      1                1.1
     Affiliate      1                1.2      Allocated Purchase Price      1   
            1.3      Appurtenances      1                1.4      Closing      1
               1.5      Closing Date      1                1.6     
Confidentiality Agreement      2                1.7      Contract Period      2
               1.8      Contracts      2                1.9      Left Blank
Intentionally      2                1.10      Debt      2                1.11
     Deductible Amount      2                1.12      Deposit      2   
            1.13      Effective Date      2                1.14      Encumbered
Project      2                1.15      Escrow Holder      2                1.16
     Hazardous Substances      2                1.17      Impact Cost      3   
            1.18      Improvements      3                1.19      Initial
Closing Date      3                1.20      Intangible Property      4   
            1.21      Land      4                1.22      Leases      4   
            1.23      Lender      4                1.24      Liens      4   
            1.25      Loan Assumption      4                1.26      Loan
Assumption Documents      5                1.27      Loan Documents      5   
            1.28      Major Leases      5                1.29      Outside
Closing Date      5                1.30      Permits      5                1.31
     Permitted Exceptions      5                1.32      Person      5   
            1.33      Personal Property      5                1.34     
Portfolio Impact Amount      5                1.35      Project      6   
            1.36      Project Impact Amount      6                1.37     
Project Ranger Website      6                1.38      Property      6   
            1.39      Purchase Price      6                1.40      Real
Property      6                1.41      Rent Roll      6                1.42
     Schedule of Debt      6                1.43      Schedule of Projects     
6   

 

i



--------------------------------------------------------------------------------

            1.44      Schedule of Title Reports and Surveys      6   
            1.45      Seller Representative      6                1.46     
Seller’s Knowledge or Knowledge of Seller      6                1.47      Survey
     6                1.48      Title Company      6                1.49     
Title Report      7                1.50      Updated Title Reports and Surveys
     7                1.51      Warranties      7                1.52      WRI
     7    ARTICLE 2      PURCHASE AND SALE      7                2.1     
Purchase and Sale      7                2.2      Deposit      7   
            2.3      Purchase Price      7    ARTICLE 3      BUYER’S INSPECTIONS
     8                3.1      Inspection of Diligence Materials      8   
            3.2      Inspection of Property      8                3.3     
Inspection of Title      9                3.4      Scope of Seller’s Title
Obligations      11                3.5      “AS IS” SALE      11   
            3.6      Florida Provisions      12    ARTICLE 4      CONDITIONS
PRECEDENT      12                4.1      Conditions to Buyer’s Obligations     
12                4.2      Conditions to Seller’s Obligations      14   
            4.3      Failure or Waiver of Conditions Precedent      14   
            4.4      Loan Assumption Condition      16    ARTICLE 5     
COVENANTS, WARRANTIES AND REPRESENTATIONS      18                5.1     
Seller’s Warranties and Representations      18                5.2      Seller’s
Covenants      22                5.3      Buyer’s Warranties and Representations
     24                5.4      Survival      25    ARTICLE 6      CLOSING     
25                6.1      Closing      25                6.2      Deposits by
Buyer      25                6.3      Deposits by Seller      26   
            6.4      Title Company’s Duties and Closing      27   
            6.5      Closing Costs      28                6.6      Prorations   
  28                6.7      Insurance      32                6.8      Delivery
of Original Documents      32                6.9      Filing of Reports      32
               6.10      Letters to Utility Companies and Tenants      32   
            6.11      Agreements as to Specific Projects and Matters      32   
            6.12      Post-Closing Indemnity      35    ARTICLE 7      DAMAGE OR
DESTRUCTION; CONDEMNATION      35                7.1      Contract Period Damage
     35   

 

ii



--------------------------------------------------------------------------------

            7.2      Buyer’s Election to Proceed      36                7.3     
Business Interruption and Rental Loss Insurance      36                7.4     
Damage That is Not Material Damage      36                7.5      Condemnation
     36    ARTICLE 8      REMEDIES      37                8.1      Remedies     
37                8.2      Liquidated Damages      38                8.3      No
Personal Liability; Several Liability      39                8.4      Release   
  39                8.5      Maximum Aggregate Liability of Seller Post Closing
     41                8.6      Material Consideration      42   
            8.7      Jury Trial Waiver      42                8.8      No
Consequential Damages      42                8.9      Limitation on Partial
Termination of Agreement      43    ARTICLE 9      CONFIDENTIALITY      43   
            9.1      Confidentiality      43    ARTICLE 10      MISCELLANEOUS   
  43                10.1      Sales Commissions and Fees      43   
            10.2      Amendment and Waiver      44                10.3     
Assignment      44                10.4      Successors and Assigns      44   
            10.5      Notices      44                10.6      Time      45   
            10.7      Possession      45                10.8      Incorporation
by Reference      45                10.9      Attorneys’ Fees      45   
            10.10      Construction      46                10.11      Governing
Law      46                10.12      Consent to Jurisdiction and Service of
Process      46                10.13      Counterparts      46   
            10.14      Entire Agreement      46                10.15     
Relationship of Parties      46                10.16      Prohibition Against
Recordation      46                10.17      Escrow Holder      47   
            10.18      Exclusivity of Agreement      47                10.19
     No Third Party Liability      48                10.20      MUD Disclosures
     48                10.21      Reporting of Foreign Investment      48   
            10.22      Holidays      48                10.23      Further
Assurances      49   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A      Form of General Assignment and Assumption Exhibit B      Form of
FIRPTA Certificate Exhibit C      Form of Assignment and Assumption of Leases
Exhibit D      Form of Seller’s Affidavit Exhibit E      Form of Tenant Estoppel
Certificate Exhibit F      Form of Special Warranty Deed Exhibit G      Form of
Rent Roll Exhibit H      Form of Seller Estoppel Certificate Exhibit I      Form
of Tenant Notice Letter SCHEDULES      Schedule 1      Schedule of Projects
Schedule 2      Schedule of Aged Accounts Receivable Schedule 3      Schedule of
Debt Schedule 4      Schedule of Title Reports and Surveys Schedule 5     
Schedule of Brokerage Agreements Schedule 6      Disclosure Schedule Schedule 7
     Schedule of Construction Contracts Schedule 8      MUD Disclosure
Schedule 9      Schedule of Leasing Commissions and Tenant Improvement
Allowances Schedule 10      Schedule of Capital Improvements Schedule 11     
Schedule of Allocated Purchase Prices Schedule 12      Schedule of Security
Deposits Schedule 13      Schedule of Letters of Credit Schedule 14     
Schedule of Loan Documents Schedule 6.11.4(b)      Depiction of Licensed Tract

 

iv



--------------------------------------------------------------------------------

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into by and between
each of the entities listed on Schedule 1 (individually and together, jointly
and severally, called “Seller”) and DRA FUND VII LLC, a Delaware limited
liability company (“Buyer”) as of the Effective Date.

ARTICLE 1

BASIC DEFINITIONS

In addition to capitalized terms defined elsewhere in this Agreement, the
following terms shall have the following meanings:

1.1 Affiliate.    The term “Affiliate” of a specified Person means any Person
which directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with the Person specified. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person. An Affiliate
of Buyer shall include an entity of which Buyer or Buyer’s principals, directly
or indirectly, control the day-to-day management and operations.

1.2 Allocated Purchase Price.    The term “Allocated Purchase Price” as to each
Project shall mean that portion of the Purchase Price allocated to each Project
as set forth on the Schedule of Allocated Purchase Prices attached hereto as
Schedule 11.

1.3 Appurtenances.    The term “Appurtenances” shall mean Seller’s right, title
and interest, if any, in and to (but without warranty, whether statutory,
express or implied) the rights and appurtenances pertaining to the Land,
including rights to any easements, adjacent streets, alleys, rights-of-way and
any adjacent strips and gores of real estate relating to the Land, air rights,
the mineral estate that pertains to the Land, including all subsurface, oil,
gas, lignite, coal and other hydrocarbon substances located in, on or under the
Land and all other development rights, powers, and privileges that pertain to or
otherwise benefit the Land.

1.4 Closing.    The term “Closing” shall mean the payment of the Purchase Price,
transfer of title to the Property to Buyer and the occurrence of all other acts
required by this Agreement to consummate purchase and sale of the Property. As
provided herein, the Property may be conveyed from Seller to Buyer in two
(2) staggered closings solely if the Loan Assumption is not completed by the
Initial Closing Date (in which case all the Projects other than the Encumbered
Project shall be conveyed by Seller to Buyer on the Initial Closing and the
Encumbered Project shall be conveyed by Seller to Buyer on the Final Closing) ,
each referred to herein as a “Closing.” If there are two Closings, the first
such Closing as to all the Projects other than the Encumbered Project shall be
the “Initial Closing,” and the second such Closing for the Encumbered Project
shall be the “Final Closing.”

1.5 Closing Date.    The term “Closing Date” shall mean the date upon which a
Closing occurs as to all the Projects (subject to the limited right to have two
(2) closings on the Initial Closing and Final Closing as more particularly
provided in the “Closing” definition).

 

PURCHASE AND SALE AGREEMENT – PAGE 1



--------------------------------------------------------------------------------

1.6 Confidentiality Agreement.    The term “Confidentiality Agreement” shall
mean that certain Confidentiality Agreement dated November 21, 2011, between WRI
and DRA Advisors LLC related to the Property and the transactions evidenced by
this Agreement.

1.7 Contract Period.    The term “Contract Period” shall mean the period from
the Effective Date of this Agreement through and including the Closing Date.

1.8 Contracts.    The term “Contracts” shall mean all maintenance, management,
service or supply contracts that relate to the Real Property and/or the Personal
Property.

1.9 Left Blank Intentionally.

1.10 Debt.    The term “Debt” shall mean the indebtedness and obligations of
Seller and/or its predecessors in title for borrowed money identified on the
Schedule of Debt secured by liens and security interests encumbering the
Encumbered Project, which indebtedness will remain outstanding and be assumed by
Buyer as herein provided as of the applicable Closing Date.

1.11 Deductible Amount.    The term “Deductible Amount” shall mean
$2,500,000.00.

1.12 Deposit. The term “Deposit” shall mean the sum of Seventeen Million Five
Hundred Thousand and No/100 Dollars ($17,500,000.00) in the form of cash or wire
in immediately available funds to be deposited with the Escrow Holder by Buyer
pursuant to Section 2.2, together with all interest which accrues thereon
following the deposit thereof into escrow.

1.13 Effective Date.    The term “Effective Date” shall mean the day and year
set forth on the cover page of this Agreement and so identified.

1.14 Encumbered Project.    The term “Encumbered Project” shall mean the Project
identified on the Schedule of Debt that is encumbered by liens and security
interests to secure the repayment of Debt.

1.15 Escrow Holder.    The term “Escrow Holder” shall mean First American Title
Insurance Company, whose address for this transaction is as follows:

24 Greenway Plaza

Suite 850

Houston, Texas 77046

Attn: Susan Kinkaid

Phone No:      (713) 850-0455

Fax No:          (713) 850-0466

E-mail: skinkaid@firstam.com

1.16 Hazardous Substances.    The term “Hazardous Substances” shall mean any
chemical, material or substance now or hereafter defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances” or
words of similar import under any applicable local, state or federal law or
under the regulations adopted or publications promulgated pursuant thereto
(“Environmental Laws”), including without limitation: the Comprehensive

 

PURCHASE AND SALE AGREEMENT – PAGE 2



--------------------------------------------------------------------------------

Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
§ 9601, et seq. (“CERCLA”); the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. § 1801, et seq.; the Federal Water Pollution Control Act, as
amended, 33 U.S.C. § 1251, et seq.; the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. § 6901, et seq. (“RCRA”). The term “Hazardous Substances”
shall also include any of the following: (i) any medical or biological waste,
(ii) any asbestos containing materials, (iii) any and all toxic or hazardous
substances, materials or wastes listed in the United States Department of
Transportation Table (49 CFR 172.101) or by the Environmental Protection Agency
as hazardous substances (40 CFR Part 302) and in any and all amendments thereto
in effect as of the Closing Date, (iv) oil, petroleum, petroleum products
(including, without limitation, crude oil), natural gas, natural gas liquids,
liquefied natural gas or synthetic gas usable for fuel, not otherwise designated
as a hazardous substance under CERCLA, (v) any substance which is toxic,
explosive, corrosive, reactive, flammable, infectious or radioactive (including
any source, special nuclear or by-product material as defined at 42 U.S.C.
§ 2011, et seq.), carcinogenic, mutagenic, or otherwise hazardous and is or
becomes regulated by any governmental authority, (vi) urea formaldehyde foam
insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated byphenyls, radon gas and (vii) any other
chemical, material or substance (A) which poses a hazard to the Property, to
adjacent properties, or to persons on or about the Property, (B) which causes
the Property to be in violation of any of the aforementioned laws or
regulations, or (C) the presence of which on or in the Property requires
investigation, reporting or remediation under any Environmental Laws.

1.17 Impact Cost.    The term “Impact Cost” shall mean Buyer’s good faith,
reasonable estimate of the cost to cure or remedy any action, fact,
circumstance, condition or other matter that impacts the value, ownership or
operation of the Property or a Project, as applicable. No impact attributable to
any of the following shall be taken into account in determining whether there
has been an impact on the value, ownership or operation of the Property:
(1) general national or international business or economic conditions not
disproportionately affecting the Property or properties of like kind,
(2) national or international political, economic or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States or any of its
territories, possessions or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (3) national or
international financial, banking or securities markets (including any disruption
thereof and any decline in the price of any security or any market index) or
(4) changes in accounting principles or laws.

1.18 Improvements.    The term “Improvements” shall mean all buildings,
structures and other improvements situated on the Land and all fixtures and
other property affixed thereto, the Improvements being described separately on
the Schedule of Projects attached hereto by common name, street address and
approximate number of square feet.

1.19 Initial Closing Date.    The term “Initial Closing Date” shall mean May 24,
2012, the date on which the Initial Closing is scheduled to occur.

 

PURCHASE AND SALE AGREEMENT – PAGE 3



--------------------------------------------------------------------------------

1.20 Intangible Property.    The term “Intangible Property” shall mean Seller’s
interest, if any, in the Leases, the Permits and the Warranties, and all of the
following to the extent that they arise out of the ownership, use, leasing or
operation of the Real Property: telephone exchanges, trade names (including the
name of the Project but not including the name “Weingarten”), marks, all
goodwill attributable to or associated with such trade names and marks and other
identifying material used by Seller in the operation of the Real Property; all
signage located on the Real Property owned by Seller and all existing surveys,
blueprints, drawings, plans and specifications (including structural, HVAC,
mechanical and plumbing plans and specifications) and all other similar
documentation for or with respect to the Real Property; all construction
drawings concerning the Real Property; all tenant lists (with respect to
existing tenants) and data, correspondence with present and prospective tenants,
maintenance materials concerning the Real Property or any part thereof, in each
case to the extent assignable.

1.21 Land.    The term “Land” shall mean each parcel or tract of land, including
the Appurtenances, on which the Improvements are situated, the Land being
described generally on the Schedule of Projects by reference to the number of
acres contained in the tract or parcel, as more particularly described in the
Title Reports identified on the Schedule of Title Reports and Surveys.

1.22 Leases.    As used in this Agreement, the term “Leases” shall mean the
interest of the lessor or landlord under all leases, rental agreements, licenses
and other agreements for occupancy of any portion of the Land or space in the
Improvements as of the Effective Date that together with any amendments thereto,
entered into between Seller or Seller’s predecessor in interest and any tenant
of the Improvements as of the Effective Date, together with all prepaid rents,
security deposits (including letters of credit) and other deposits made by the
tenants and held by Seller as of the Closing Date, and all lease guaranties, and
any new leases or amendments entered into by Seller after the Effective Date
pursuant to the terms of this Agreement.

1.23 Lender.    The term “Lender” shall mean each lender with respect to the
Debt.

1.24 Liens.    As used in this Agreement the term “Liens” shall mean only
(i) all mortgages, deeds of trust and security interests, (ii) liens for
delinquent taxes and assessments, (iii) New Matters (as defined in Section 3.3)
voluntarily created by, through or under Seller, (iv) contractor, materialmen or
mechanic’s liens, or notices of commencement of liens, created by, through or
under Seller or its contractors, agents or representatives and (v) judgment
liens against Seller or any Affiliate of WRI which encumber the Property. The
term “Liens” shall not include liens for current taxes or assessments not yet
due and payable which shall be prorated in accordance with the terms of
Section 6.6, or liens or security interests created by tenants against their
leasehold interests, nor shall Lien include any liens and security interests
encumbering the Encumbered Project and securing the Debt to be assumed by Buyer.

1.25 Loan Assumption.    The term “Loan Assumption” shall mean the transaction
with respect to the Encumbered Project whereby, among other matters, Buyer shall
assume and agree to perform all of Seller’s obligations under the Debt arising
from and after the date of such assumption, and Seller and any guarantor (or
indemnitor) of all or any part of the Debt are released from any liability or
obligation with respect to such Debt from and after the applicable Closing Date.

 

PURCHASE AND SALE AGREEMENT – PAGE 4



--------------------------------------------------------------------------------

1.26 Loan Assumption Documents.    The term “Loan Assumption Documents” shall
mean all documents and instruments governing, evidencing and otherwise relating
to the Loan Assumption, subject to Section 4.4.1.

1.27 Loan Documents.    The term “Loan Documents” shall mean all documents,
agreements and instruments evidencing, governing, securing and guaranteeing the
Debt listed on Schedule 14.

1.28 Major Leases.    The term “Major Lease” shall mean a Lease covering 40,000
or more square feet of rentable space in a Project.

1.29 Outside Closing Date.    The term “Outside Closing Date” shall mean
August 23, 2012.

1.30 Permits.    The term “Permits” shall mean all licenses, permits,
certificates, to the extent applicable, water and sanitary sewer and utility
capacity allocable to the Land and approvals issued by any federal, state or
local government or governmental agency relating to the ownership, occupancy or
use of the Improvements and/or the Personal Property.

1.31 Permitted Exceptions.    The term “Permitted Exceptions” shall mean (i) all
matters of record on the Closing Date, (ii) all exceptions to title shown on the
Title Report (except to the extent such exceptions are subsequently removed from
any Updated Title Report), (iii) all matters shown on the Survey and any matter
which would be shown on a current ALTA/ACSM survey of the Real Property,
(iv) all exceptions to title and all matters shown on any Updated Title Reports
and Surveys, (v) all ad valorem real estate taxes for the calendar year of the
Closing and subsequent years and any special assessments not due and payable as
of the Closing Date; (vi) all zoning and subdivision restrictions applicable to
the Property and (vii) any matters that would be revealed by a physical
inspection of the Property prior to the Effective Date provided that the term
“Permitted Exceptions” shall not include (A) any Lien that Seller is obligated
to remove pursuant to Section 3.4 of this Agreement or (B) any Disapproved Item
identified in a Disapproval Notice timely delivered by Buyer pursuant to
Section 3.3 below, except to the extent that Buyer has waived, or been deemed to
have waived, any such Disapproved Item as provided in Section 3.3 below.

1.32 Person.    The term “Person” means any individual, partnership,
corporation, limited liability company, trust, unincorporated association, joint
venture or any other entity of any kind whatsoever, whether for profit or not
for profit, and any governmental agency.

1.33 Personal Property.    The term “Personal Property” shall mean all fixtures,
machinery, appliances, equipment, landscaping and other tangible personal
property located in or on the Real Property on the Closing Date and owned by
Seller.

1.34 Portfolio Impact Amount.    The term “Portfolio Impact Amount” shall mean
$7,500,000.00.

 

PURCHASE AND SALE AGREEMENT – PAGE 5



--------------------------------------------------------------------------------

1.35 Project.    The term “Project” shall mean each individual Real Property
identified on the Schedule of Projects together with the related Personal
Property and Intangible Property.

1.36 Project Impact Amount.    The term “Project Impact Amount” shall mean an
amount equal to fifteen percent (15%) of the Allocated Purchase Price of a
Project.

1.37 Project Ranger Website.    The term “Project Ranger Website” shall mean the
IntraLinks exchange website established by Seller and/or its agent for the
purpose of posting Diligence Materials related to the Property, which Project
Ranger Website has been available to Buyer since November 21, 2011 and through
the Closing Date.

1.38 Property.    The term “Property” shall mean the Real Property, the Personal
Property and the Intangible Property and shall include all Projects identified
on the Schedule of Projects.

1.39 Purchase Price.    The term “Purchase Price” shall mean $382,427,000.00.

1.40 Real Property.     The term “Real Property” shall mean the Land and the
Improvements.

1.41 Rent Roll.    The term “Rent Roll” shall mean as to each Project, a rent
roll in the form of Exhibit G attached hereto.

1.42 Schedule of Debt.    The term “Schedule of Debt” means Schedule 3 attached
hereto describing the Encumbered Project and the related Debt.

1.43 Schedule of Projects.    The term “Schedule of Projects” shall mean
Schedule 1 attached hereto identifying each Project and the related Seller.

1.44 Schedule of Title Reports and Surveys.    The term “Schedule of Title
Reports and Surveys” shall mean Schedule 4 attached hereto identifying the Title
Report and Survey for each Project most recently issued prior to the Effective
Date.

1.45 Seller Representative.    The term “Seller Representative” shall mean Kelly
Landwermeyer, James Bretting and Paul Segreto, being the corporate officers or
employees of WRI with responsibility for supervision and oversight of management
and operation of the Property.

1.46 Seller’s Knowledge or Knowledge of Seller.    The terms “Seller’s
Knowledge” or “Knowledge of Seller” (or words of similar import) mean the
current actual consciousness of the Seller Representative, without any duty of
inquiry or to make any investigation or any obligation to undertake any review
or investigate any documents, and all references in Article 5 regarding notices
or other information “received by Seller” means written notices in the actual
possession of the Seller Representative or of which the Seller Representative
has actual knowledge.

1.47 Survey.    The term “Survey” shall mean the surveys of the Real Property
described on the Schedule of Title Reports and Surveys.

1.48 Title Company.    The term “Title Company” shall mean First American Title
Insurance Company.

 

PURCHASE AND SALE AGREEMENT – PAGE 6



--------------------------------------------------------------------------------

1.49 Title Report.    The term “Title Report” shall mean the Commitment for
Title Insurance, Preliminary Title Report or Title Commitment, as the case may
be, relating to the Real Property issued by the Title Company on or as of the
dates described on the Schedule of Title Reports and Surveys.

1.50 Updated Title Reports and Surveys.    The term “Updated Title Reports and
Surveys” shall mean any updated Title Report or Survey obtained by Buyer at its
expense issued after the date of any Title Report or Survey described in the
Schedule of Title Reports and Surveys.

1.51 Warranties.    The term “Warranties” shall mean all existing transferable
warranties held by Seller, if any, and given by third parties with respect to
the Real Property and/or the Personal Property.

1.52 WRI.    The term “WRI” shall mean Weingarten Realty Investors, a Texas real
estate investment trust.

ARTICLE 2

PURCHASE AND SALE

2.1 Purchase and Sale.    Seller agrees to sell and convey to Buyer, and Buyer
agrees to purchase from Seller, the Property upon and subject to the terms and
conditions set forth in this Agreement and in the instruments and agreements to
be delivered at the Closing.

2.2 Deposit.    Not later than the third business day after the Effective Date,
and as a condition to Seller’s obligations under this Agreement, Buyer shall
deliver the Deposit to the Escrow Holder, by wire transfer pursuant to wire
instructions provided by Escrow Holder, who shall hold the Deposit in accordance
with the terms of this Agreement. Escrow Holder shall invest the Deposit in an
FDIC-insured interest-bearing account or government CD’s, in each case
reasonably acceptable to Buyer and Seller. If Buyer fails to timely deliver the
Deposit to the Escrow Holder, then Seller may terminate this Agreement by
written notice to Buyer at any time prior to actual delivery of the Deposit. In
the event that Buyer purchases the Property as contemplated by this Agreement,
then the entire amount of the Deposit shall be credited against the cash portion
of the Purchase Price due and payable at the Closing; provided, however, if
there is more than one Closing, $17,200,000.00 (plus accrued interest on the
Deposit through the Initial Closing) of the Deposit shall be credited against
that portion of the Purchase Price due and payable at the Initial Closing, and
$300,000.00 of the Deposit shall be credited against the cash portion of the
Purchase Price of the Encumbered Project due and payable at the Final Closing.
If this Agreement is terminated in its entirety by either Buyer or Seller or in
the event of a default hereunder by either Buyer or Seller, the Deposit shall be
applied as provided in this Agreement.

2.3 Purchase Price.    The Purchase Price, subject to prorations and adjustments
provided in this Agreement, shall be payable in cash at Closing, except that at
the Closing of the Encumbered Project, Buyer shall assume the Debt encumbering
such Encumbered Project pursuant to Section 4.4.1 below and shall receive a
credit against the Purchase Price in an amount equal to the outstanding
principal balance (plus any accrued and unpaid interest, including any late
charges and penalties) of such Debt as of the applicable Closing Date.

 

PURCHASE AND SALE AGREEMENT – PAGE 7



--------------------------------------------------------------------------------

ARTICLE 3

BUYER’S INSPECTIONS

3.1 Inspection of Diligence Materials.    Seller has made available to Buyer
copies of the following documents related to the Property (collectively, the
“Diligence Materials”) either by delivery to Buyer or by posting the same on the
Project Ranger Website: (i) the Leases, (ii) a rent roll for each Project,
(iii) a Title Report for each Project, (iv) a Survey of each Project and (v) the
other materials available on the Project Ranger Website. The Project Ranger
Website will be kept active through the Closing Date. Seller will endeavor to
update the Project Ranger Website from time to time and to give Buyer notice
that updated information and materials have been added to the Project Ranger
Website, but Seller’s failure to either update or give notice to Buyer thereof
will not be a breach of this Agreement by Seller. On or before the Closing,
unless the parties mutually agree otherwise, Seller shall deliver to Buyer a CD
or multiple CDs containing substantially all of the documents posted on the
Project Ranger Website. Except as otherwise expressly provided in this
Agreement, Seller makes no representation or warranty as to the accuracy or
completeness of the contents of the Diligence Materials. Seller specifically
notifies Buyer that the Diligence Materials may not be all of the information
regarding the Property or any of the Projects in Seller’s files. Buyer will
conduct its own due diligence investigation to verify to its own satisfaction
the suitability of the Property and accuracy and completeness of the Diligence
Materials or any other information provided to Buyer by Seller, its agents or
any other Person. All documents and information made available to Buyer by
Seller at any time prior to Closing shall be kept confidential by Buyer to the
extent required under the provisions of Section 9.1 of this Agreement.

3.2 Inspection of Property.    During the Contract Period, Buyer and its
contractors, agents, consultants and other representatives shall have the right,
subject to the rights of tenants in possession, to conduct such examinations or
inspections of the physical condition of the Property as Buyer deems necessary
or appropriate, provided that, (i) Buyer may not conduct any invasive testing,
drilling or boring or other destructive testing without the prior written
consent of Seller, which consent may be granted or withheld in Seller’s sole
discretion; provided, however, Buyer may conduct a Phase II environmental site
assessment with respect to a Project to the extent recommended by the Phase I
environmental site assessment, but the scope of such Phase II environmental site
assessment shall be subject to Seller’s approval in the exercise of its
reasonable discretion, (ii) no inspections or testing may be conducted inside
any area leased to a tenant under any Lease and (iii) Buyer may not cause or
permit any interruption with the business operations of any tenant under a
Lease. In the event permission for invasive or destructive testing is granted,
Buyer shall return the Property to the same condition as existed immediately
prior to such testing, which obligation shall survive the termination of this
Agreement. Buyer shall take no action during its inspection of the Property
which would violate any federal, state, municipal or other governmental laws,
codes or requirements. Buyer agrees that, in making any inspections of, or
conducting any testing of, on or under the Property, Buyer will carry not less
than Two Million Dollars ($2,000,000.00) comprehensive general liability
insurance with contractual liability endorsement which insures Buyer’s indemnity
obligations hereunder and names Seller as an additional insured, and Buyer shall
cause each of Buyer’s third party agents that access the Property to carry not
less than $2,000,000 comprehensive general liability insurance. Buyer shall give
Seller not less than one (1) business day advance notice of

 

PURCHASE AND SALE AGREEMENT – PAGE 8



--------------------------------------------------------------------------------

any entry on the Property, and prior to any such entry, Buyer shall provide (and
shall cause such agents to provide) Seller with certificates of insurance naming
Seller as an additional insured. BUYER SHALL INDEMNIFY, DEFEND AND HOLD SELLER
AND ITS CONSTITUENT ENTITIES AND THEIR RESPECTIVE AGENTS, OFFICERS AND EMPLOYEES
(COLLECTIVELY, “SELLER INDEMNIFIED PARTIES”) FREE AND HARMLESS FROM AND AGAINST
ANY AND ALL ACTUAL INJURIES, LIENS, LOSSES, LIABILITIES, DAMAGES, CLAIMS, COSTS
AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES ARISING FROM OR IN ANY WAY
RELATED TO ANY PHYSICAL INSPECTIONS AND ANY FURTHER INSPECTIONS BUYER OR ANY OF
ITS AGENTS OR REPRESENTATIVES MAY CONDUCT UPON THE PROPERTY PRIOR TO THE
CLOSING; PROVIDED, HOWEVER, NEITHER BUYER NOR ANY OF ITS CONTRACTORS, AGENTS,
CONSULTANTS AND OTHER REPRESENTATIVES SHALL BE LIABLE FOR, AND BUYER SHALL NOT
INDEMNIFY, DEFEND OR HOLD SELLER AND RELATED SELLER INDEMNIFIED PARTIES HARMLESS
WITH RESPECT TO, ANY PRE-EXISTING CONDITION, FACT, MATTER, ITEM OR SUBSTANCE
DISCOVERED, UNCOVERED, LOCATED OR IDENTIFIED AS A RESULT OF ENTRY BY BUYER OR
ITS CONTRACTORS, AGENTS, CONSULTANTS OR OTHER REPRESENTATIVES TO THE EXTENT SUCH
CONDITION, FACT, MATTER, ITEM OR SUBSTANCE IS NOT EXACERBATED BY BUYER OR ITS
CONTRACTORS, AGENTS, CONSULTANTS AND OTHER REPRESENTATIVES. Buyer may interview
any tenants at the Property; provided all interviews shall be coordinated
through the Seller Representative or person representing Seller designated in
writing by the Seller Representative, who shall arrange scheduling of
interviews. Seller shall have the right to have a representative present at all
inspections and interviews. Notwithstanding anything to the contrary in this
Agreement, Buyer’s indemnification provided in this Section 3.2 shall survive
the Closing or any termination of this Agreement. Except with respect to
Material Damage described in Section 7.1 below or a condemnation event as
provided in Section 7.5 below or any other termination right expressly provided
for in this Agreement, after the Effective Date, Buyer shall have no right to
disapprove of the physical condition of the Property or to terminate this
Agreement based on the physical condition of the Property. All inspection fees,
appraisal fees, engineering fees and other expenses of any kind incurred by
Buyer relating to inspection of the Property will be solely Buyer’s expense
(other than existing reports in the Project Ranger Website that were provided at
Seller’s expense).

3.3 Inspection of Title. Buyer acknowledges receipt of the Title Reports and the
Surveys. By its execution and delivery of this Agreement, Buyer has approved all
exceptions to title shown on the Title Report and all matters shown on the
Survey, all of which shall be Permitted Exceptions (other than Liens that are
excluded from the definition of Permitted Exceptions). At Buyer’s cost and
expense, Buyer may, but shall not be obligated to, obtain Updated Title Reports
and Surveys prior to any Closing. Buyer shall deliver to Seller, within two
(2) business days after first becoming aware of a New Matter (hereinafter
defined) but in no event later than one (1) business day prior to Closing, a
notice (“Disapproval Notice”) disapproving of any one or more New Matters which
Buyer finds objectionable (collectively, “Disapproved Items”) and specifying in
reasonable detail the requested cure steps. Any New Matter reflected in an
Updated Title and Survey that is not identified as a Disapproved Item in a
Disapproval Notice timely delivered shall be deemed to have been waived by
Buyer, and such New Matter will be a Permitted

 

PURCHASE AND SALE AGREEMENT – PAGE 9



--------------------------------------------------------------------------------

Exception. Seller may, by written notice to Buyer, within seven (7) business
days after Seller’s receipt of the Disapproval Notice (the “Cure Period”), elect
to attempt to remove or otherwise cure one or more of the Disapproved Items in
the Disapproval Notice, such attempted removal or cure to be completed as soon
as reasonably practicable, but in any case prior to the applicable Closing Date.
Seller shall have no obligation to attempt to cure or remove any Disapproved
Items, and Seller’s failure to give a written response to Buyer’s Disapproval
Notice at or prior to the end of the Cure Period shall constitute Seller’s
election to not attempt to remove or cure any Disapproved Item. If Seller elects
(or is deemed to have elected) to not attempt to remove or cure one or more of
the Disapproved Items (or having elected to attempt a cure, is unable or for any
reason fails to do so) and such Disapproved Items shall have a material adverse
impact on Buyer’s ability to operate a Project in substantially the manner that
it is being operated as of the Effective Date (such material adverse impact for
purposes of this Section 3.3 only, a “Material Impact”) then, subject to the
provisions of Section 8.9, Buyer’s sole and exclusive remedy shall be to elect,
by written notice to Seller, not later than five (5) days after expiration of
Seller’s Cure Period, or if Seller has undertaken in writing to attempt to
remove or otherwise cure a Disapproved Item, but has not been able or for any
reason fails to do so prior to the applicable Closing Date, then not later than
such Closing Date (in either case, the “Title Election Period”), to either
(a) waive Buyer’s disapprovals with respect to any Disapproved Items not removed
or cured and proceed with the Closing without delay or adjustment of the
Purchase Price or (b) partially terminate this Agreement as to the affected
Project, in which event the Purchase Price shall be reduced by an amount equal
to the Allocated Purchase Price of the affected Project. In the event of any
partial termination of this Agreement as to any affected Project under this
Section 3.3, the Agreement shall remain in full force and effect as to all other
Projects. If, however, Buyer is precluded by operation of Section 8.9 from
exercising its right of partial termination under this Section 3.3 as to one or
more Projects as to which it would otherwise have such right of partial
termination, then Buyer’s sole and exclusive remedy shall be to elect, by
written notice to Seller prior to expiration of the Title Election Period, to
either (x) waive Buyer’s disapproval with respect to any Disapproved Item not
removed or cured and proceed with Closing without delay and without any further
adjustment in the Purchase Price or (y) subject to Seller’s right to override
such termination as provided in Section 8.1, terminate this Agreement in its
entirety, in which event, the Deposit shall be returned to Buyer, and neither
Buyer nor Seller shall have any further obligations hereunder other than
obligations that expressly survive termination of this Agreement. In the event
Buyer fails to duly and timely terminate this Agreement (either partially or in
its entirety) in accordance with the provisions of this Section 3.3, Buyer will
be deemed to have waived any Disapproved Items not removed or cured and shall
proceed with the Closing in accordance with the terms of this Agreement. No
termination by Buyer pursuant to this Section 3.3 shall serve to terminate any
obligation which, by the express terms of this Agreement, survives the
expiration or termination of this Agreement. As used in this Section 3.3, the
term “New Matters” shall mean any exceptions to title or other matters affecting
title to a Project disclosed by an Updated Title Report or Survey that was not
disclosed in the Title Reports and Surveys identified on the Schedule of Title
Reports and Surveys, or if as to any Project, more than one Updated Title Report
or Survey has been issued, such matter was not disclosed in any prior Updated
Title Report or Survey, or any title exceptions or encumbrances entered into by
Seller after the Effective Date. Buyer and Seller will cooperate with each other
in good faith to arrive at mutually satisfactory legal descriptions for each
Project to clean up scrivener’s errors and other minor defects in the legal
descriptions.

 

PURCHASE AND SALE AGREEMENT – PAGE 10



--------------------------------------------------------------------------------

In no event will the matters referenced in the immediately preceding sentence
constitute a default on the part of either party or give rise to any right or
remedy or be deemed to have a Material Impact under this Section 3.3.

3.4 Scope of Seller’s Title Obligations.    Notwithstanding the terms of
Section 3.3 above or elsewhere in this Agreement, Seller shall have the
obligation to remove (or to provide a bond which results in such Lien being
removed of record or provide an indemnity from WRI as to Liens that are
liquidated in amount which results in the Lien being removed from the Title
Policy) all Liens identified in the Title Report or which exist of record as of
the Closing Date. WRI shall have a continuing obligation that survives Closing
to exercise diligent efforts to resolve or remove Liens that are removed from
the Title Policy based on a WRI indemnity. In each case, such matters shall be
removed by no later than the Closing Date As to any of the foregoing which
constitute delinquent tax liens, the corresponding taxes and penalties shall be
paid by Seller at Closing. As to any of the foregoing which constitute tax liens
which are not yet delinquent, the corresponding taxes shall be prorated between
the parties pursuant to Section 6.6 below. If Seller cannot or will not or does
not remove, or otherwise post such bond or provide such indemnity to remove, any
Liens which Seller is obligated to remove prior to the Closing Date, then Buyer
may, as its sole and exclusive remedy (except as hereinafter provided otherwise
in this Section 3.4), elect to cure such Liens by instructing the Title Company
to pay at Closing such portion of the Purchase Price to the holders of such
Liens as is necessary to remove such Liens and to obtain from the holders of
such Liens any recordable releases required by the Title Company to remove those
Liens as exceptions to the title insured by the owner’s title policy issued
pursuant to the Title Report. Seller’s failure to remove a Lien (consisting of a
New Matter included in subpart (iii) of the definition of “Liens”) that is not
liquidated in amount so as to preclude Buyer from effectively exercising the
offset right provided in this Section 3.4 shall constitute a default by Seller
under this Agreement which shall entitle Buyer to exercise its Termination
Election under Section 8.1, receive a return of the Deposit and recover from
Seller Buyer’s Pursuit Costs, subject to the limitation set forth in Section 8.1
on the amount of such Pursuit Costs that may be recovered. Upon any exercise by
Buyer of the Termination Election pursuant to the immediately preceding
sentence, Seller shall have the right for a period of ten (10) days following
receipt of Buyer’s termination notice (but not later than the Closing Date) to
override Buyer’s termination by agreeing to allow Buyer to partially terminate
this Agreement as to not more than two (2) Projects affected by such a Lien,
reducing the Purchase Price by an amount equal to the Allocated Purchase Price
of such terminated Project(s) and paying to Buyer as to each such Project a pro
rata portion of Buyer’s Pursuit Costs allocable to such Project. The pro rata
portion shall be a fraction of the total Pursuit Costs (not to exceed
$1,000,000.00) the numerator of which is the Allocated Purchase Price of the
Project as to which the Agreement has been terminated and the denominator of
which is the Purchase Price.

3.5 “AS IS” SALE.    Buyer acknowledges the disclaimers set forth in
Section 5.1.9 hereof. Except for the limited representations or warranties
specifically set forth in this Agreement, Buyer is not relying on any
representations or warranties from Seller, or anyone acting on Seller’s behalf,
express or implied or statutory, and Buyer is purchasing the Property AS IS,
WHERE IS and WITH ALL FAULTS based on Buyer’s independent investigation and
inspection of the Property and Buyer’s independent evaluation of the Property
and associated due diligence that Buyer has had and will have the right and
opportunity to evaluate, including applicable statutes, ordinances, governmental
regulations and other laws. Buyer further

 

PURCHASE AND SALE AGREEMENT – PAGE 11



--------------------------------------------------------------------------------

acknowledges and agrees that Buyer’s acceptance of Seller’s disclaimers formed a
material part of the consideration to Seller and Seller’s determination to sell
the Property for the Purchase Price. The acknowledgements and agreements
expressed in this Section 3.5 shall survive Closing.

 

                /s/ MCD                

      

    /s/ DL                        

Seller Initials      Buyer Initials                  

 

3.6 Florida Provisions.

3.6.1 Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health unit.

3.6.2 Buyer acknowledges receipt of the information brochure required by
Section 553.996, Florida Statutes.

ARTICLE 4

CONDITIONS PRECEDENT

4.1 Conditions to Buyer’s Obligations.    Notwithstanding anything in this
Agreement to the contrary, subject to the provisions of Section 4.3, Buyer’s
obligation to purchase the Property shall be subject to and contingent upon the
satisfaction (or waiver by Buyer) of the following conditions precedent prior to
and as of the applicable Closing Date:

4.1.1 Seller shall have performed in all material respects all covenants and
obligations expressly provided in this Agreement to be performed by Seller at or
prior to Closing, including the execution and delivery by Seller of all
documents required by Section 6.3 necessary to consummate the transactions
contemplated in this Agreement in accordance with the terms of this Agreement;

4.1.2 Each and every representation and warranty of Seller contained in this
Agreement shall be true and correct in all material respects on the Closing
Date, as though such representations and the statements contained in this
Agreement were made at and as of the applicable Closing Date, other than
representations and warranties that address matters only as of a particular date
or with respect to a specified period, which need only be true and accurate as
of such date or with respect to such period, subject to the applicable notice
and cure provisions of Section 5.4;

4.1.3 Not later than five (5) days prior to the Closing Date, Buyer shall have
received a completed and executed tenant estoppel certificate (a “Tenant
Estoppel Certificate”) in substantially the form attached hereto as Exhibit E
(or in such other form as may otherwise be required or permitted to be delivered
under any Lease) from (i) tenants under all Major Leases and (ii) tenants under
other Leases that, when taken together with the Major Leases, represent not less
than seventy-five percent (75%) of the total number of rented square feet of
space in the Property (the “Minimum Tenant Estoppel Certificates”), it being
understood if the

 

PURCHASE AND SALE AGREEMENT – PAGE 12



--------------------------------------------------------------------------------

Encumbered Project does not close with the remainder of the Projects at the
Initial Closing then none of the Tenant Estoppel Certificates for the Encumbered
Project shall count towards the Minimum Tenant Estoppel Certificates.
Notwithstanding the foregoing, certificates executed by Seller and WRI in the
form attached hereto as Exhibit H (the “Seller Estoppel Certificate”) with
respect to Leases (other than Major Leases) representing not more than ten
percent (10%) of the total number of rented square feet of space in the Property
will be counted in meeting the delivery requirement for Minimum Tenant Estoppel
Certificates, and Seller may deliver a Seller Estoppel for up to three (3) Major
Tenants leasing between 40,000 and 100,000 square feet of space (not including,
however, MiTek Industries, Inc. in the 1801 Massaro Project). In no event may
Seller deliver a Seller Estoppel Certificate with respect to a tenant that has
executed and delivered a Tenant Estoppel Certificate. After Closing, Seller may
replace Seller Estoppel Certificates with actual executed Tenant Estoppel
Certificates meeting the requirements of this Section 4.1.3. Upon such
substitution, Seller shall have no further liability under the replaced Seller
Estoppel Certificate. Seller will deliver a Tenant Estoppel Certificate to all
tenants, and the form of Tenant Estoppel Certificate will have a place for
signature by all guarantors of a Lease. All Tenant Estoppel Certificates shall
be dated no more than seventy-five (75) days prior to the Initial Closing Date.
Buyer may not object to (x) any “non-material” qualifications or modifications
which a tenant may make to the form of Tenant Estoppel Certificate, (y) any
modification to a Tenant Estoppel Certificate to conform it to the form of
tenant estoppel the tenant is required or permitted to give under its Lease or
(z) the failure of any guarantor to sign a Tenant Estoppel Certificate. No
qualification or modification made to a Tenant Estoppel Certificate shall be
“material” within the meaning of the immediately preceding sentence unless the
qualification or modification reflects a claim, demand, alleged default by the
landlord or tenant or offset against rentals due and owing under the Lease
(other than a claim or dispute relating to triple net charges for any period
prior to January 1, 2012) or that the terms of the Lease, including, without
limitation, base rent, triple net charges and lease term, have been altered or
modified in any material respect from the Leases provided to Buyer or is
otherwise inconsistent in any material respect with a representation made by
Seller in this Agreement. No qualification, modification or assertion in its
Tenant Estoppel Certificate by any tenant at the 1625 Diplomat Drive Project
regarding defects or deficiencies in the slab or structure will constitute the
basis for an objection to such Tenant Estoppel Certificate by Buyer. A Tenant
Estoppel Certificate, even though not substantially in the form of Exhibit E,
will be deemed to be substantially in such form if it is on the standard form of
a tenant that customarily issues its own form of tenant estoppel certificate, or
if a “knowledge qualifier” has been inserted as a qualification to the
certification regarding landlord defaults. Buyer shall notify Seller in writing
of any objection to any Tenant Estoppel Certificate within three (3) business
days after receipt of a Tenant Estoppel Certificate from Seller. Buyer’s failure
to timely deliver written notice of any such objection shall constitute Buyer’s
acceptance of such Tenant Estoppel Certificate and waiver of any such objection.
Seller shall have five (5) business days after receipt of an objection by Buyer
to any matter on a Tenant Estoppel Certificate to address such objection prior
to Buyer’s rejection of such Tenant Estoppel Certificate.

4.1.4 There shall be no third-party litigation pending or threatened against
Seller that would prevent Seller from performing its obligations under this
Agreement or otherwise pertaining to the Property.

 

PURCHASE AND SALE AGREEMENT – PAGE 13



--------------------------------------------------------------------------------

4.1.5 The Title Company shall be prepared to issue one or more Title Policies
(hereinafter defined) insuring fee simple title to all Projects to be in Buyer
and otherwise meeting the requirements of this Agreement.

4.2 Conditions to Seller’s Obligations.    Notwithstanding anything in this
Agreement to the contrary, Seller’s obligation to sell the Property shall be
subject to and contingent upon the satisfaction (or waiver by Seller) of the
following conditions precedent prior to and as of the Closing Date:

4.2.1 Buyer shall have timely tendered the Purchase Price;

4.2.2 All documents required by Section 6.2 necessary to consummate the
transactions contemplated in this Agreement by Buyer shall have been executed
and delivered as required by this Agreement;

4.2.3 Each and every representation and warranty of Buyer contained in this
Agreement shall be true and correct in all material respects on the Closing
Date, as though such representation were made at and as of the applicable
Closing Date, other than representations and warranties that address matters
only as of a particular date or with respect to a specified period, which need
only be true and accurate as of such date or with respect to such period,
subject to the applicable notice and cure provisions provided in Section 4.3;
and

4.2.4 Buyer shall have performed in all material respects all covenants and
obligations expressly provided in this Agreement to be performed by Buyer at or
prior to Closing.

4.3 Failure or Waiver of Conditions Precedent.    Notwithstanding the provisions
of Section 4.1 to the contrary, satisfaction of any condition specified in
Sections 4.1.1, 4.1.2 or 4.1.4, shall not be a condition to Buyer’s obligation
to purchase the Property unless the Impact Cost caused by such failed
condition(s) equals or exceeds, in the aggregate, the Deductible Amount. In the
event any of the conditions specified in Sections 4.1.1 or 4.1.2 (but only with
respect to a representation and warranty that was not true and correct in all
material respects as of the Effective Date) have not been satisfied as of the
Closing Date and following any applicable notice and cure period provided
herein, and the failure of such condition has caused an Impact Cost, in the
aggregate, equal to or greater than the Deductible Amount but less than the
Portfolio Impact Amount, then Seller shall either (i) cure or remedy the failed
condition to Buyer’s reasonable satisfaction or (ii) give Buyer a credit against
the Purchase Price in an amount equal to the Impact Cost; provided, in no event
shall Seller be obligated to incur any cost or expense or give a Purchase Price
credit in excess of $5,000,000.00; and upon Seller’s satisfaction of (i) or
(ii) above, Buyer shall remain obligated to purchase the Property in accordance
with the terms of this Agreement. If under the circumstances of the immediately
preceding sentence, the parties are unable to agree as to the Impact Cost, the
parties shall nevertheless proceed to Closing as to any undisputed portion of
the Impact Cost and deposit in escrow with the Title Company as escrow agent an
amount equal to the disputed portion of the Impact Cost, with the parties
agreeing to exercise good faith, reasonable efforts to resolve the dispute after
Closing. If the parties are unable to resolve the dispute by mutual agreement
within twenty (20) days after Closing, the parties shall submit the matter to
mediation to be conducted in Houston, Texas in accordance with the rules of the
American Arbitration Association, and each party will act in good faith to
attempt to resolve the

 

PURCHASE AND SALE AGREEMENT – PAGE 14



--------------------------------------------------------------------------------

matter during the mediation process. If the dispute has not been resolved by
mutual agreement or through mediation within sixty (60) days after Closing, then
either party may pursue all available remedies, subject to the terms of the
Agreement. The provision regarding resolution of any such dispute after Closing
shall survive Closing and shall not be subject to Survival Period provided in
Section 5.4 or the cap on Seller’s liability provided in Section 8.5. Any such
escrow deposit shall be held and applied in accordance with the terms of an
escrow agreement mutually satisfactory to Buyer and Seller. The prevailing party
in any such mediation and/or other legal proceeding shall be entitled to recover
its legal fees and other costs of the proceedings from the non-prevailing party
and interest at the rate of five percent (5%) per annum on the amount of its
recovery. In the event any of the conditions set forth in Sections 4.1.1, 4.1.2,
4.1.4 or 4.1.5, have not been or are not satisfied as of the Closing Date or
such earlier date as expressly set forth therein and following any applicable
notice and cure period provided herein, and the failure of such condition(s) has
caused an Impact Cost, in the aggregate, greater than the Portfolio Impact
Amount or if the condition set forth in Section 4.1.3 has not been satisfied
following any applicable notice and cure period provided herein, Buyer may, as
its sole option and exclusive remedy, elect to waive such condition and proceed
to Closing (with a credit against the Purchase Price equal to the Impact Cost
not to exceed $5,000,000.00) or, subject to Seller’s right to override such
termination as provided in Section 8.1, terminate this Agreement in its entirety
by written notice to Seller, delivered on or before the Closing Date, in which
event the Deposit shall be returned by Buyer, and neither Buyer nor Seller shall
have any further obligations hereunder other than obligations that expressly
survive termination of this Agreement; provided, failure of a condition set
forth in Section 4.1.1 or 4.1.2 (as to any representation or warranty that was
not true and correct in all material respects on the Effective Date or
thereafter became untrue in a material respect by reason of an act or omission
of Seller in breach of this Agreement) that has caused an Impact Cost, in the
aggregate, greater than the Portfolio Impact Amount shall be a default by Seller
under this Agreement that entitles Buyer to exercise remedies provided in
Section 8.1. For the avoidance of doubt, the failure of the condition set forth
in Section 4.1.2 as to a representation or warranty made by Seller that was true
and correct in all material respects as of the Effective Date but that
subsequently became untrue in a material respect for a reason other than an act
or omission of Seller in breach of this Agreement does not constitute a default
by Seller under this Agreement. In addition to the foregoing, in the event any
of the conditions set forth in Sections 4.1.1, 4.1.2, 4.1.4 or 4.1.5 have not
been or are not satisfied as of the Closing Date or such earlier date as
expressly set forth therein and following any applicable notice and cure period
provided herein, and the failure of such condition has not caused an Impact Cost
greater than the Portfolio Impact Amount but has caused an Impact Cost greater
than the Project Impact Amount as to a specific Project, then, subject to the
provisions of Section 8.9, Buyer may, as its sole option and exclusive remedy,
elect to waive such condition and proceed to Closing or partially terminate this
Agreement as to the affected Project by written notice to Seller prior to the
Closing Date, in which event the Purchase Price shall be reduced by an amount
equal to the Allocated Purchase Price of the affected Project. In the event of
any partial termination of this Agreement under this Section 4.3, the Agreement
shall remain in full force and effect as to all other Projects. In the event
Buyer fails to duly and timely terminate this Agreement (either partially or in
its entirety) in accordance with the provisions of this Section 4.3, Buyer will
be deemed to have waived any condition set forth in Section 4.1 not satisfied as
of the Closing Date. No termination of this Agreement by Buyer under this
Section 4.3 (either partially or in its entirety) shall serve to terminate any
obligation which, by the express terms of

 

PURCHASE AND SALE AGREEMENT – PAGE 15



--------------------------------------------------------------------------------

this Agreement, survives the expiration or termination of this Agreement.
Promptly after obtaining knowledge thereof, Buyer shall give Seller written
notice of the failure of a condition set forth in Sections 4.1.1, 4.1.3, 4.1.4
and 4.1.5, and Seller shall have a fifteen (15) day period following receipt of
such notice (or after any written notice that Seller may have given to Buyer
regarding the failure of any such condition) within which to attempt to cure the
failure of such condition and an adjournment of Closing, if necessary (but by
not more than 30 days in the aggregate as to all adjournments for any reason
under this Agreement). Notice and cure rights with respect to the failure of a
condition set forth in Section 4.1.2 are provided in Section 5.4. In the event
any of the conditions set forth in Section 4.2 have not been or are not
satisfied as of the Closing Date or such earlier date as expressly set forth
therein, or have not been waived by Seller, and the consequence of such failed
condition is that Buyer is not able to perform its obligations to purchase the
Property under this Agreement, Seller may terminate this Agreement by written
notice to Buyer and retain the Deposit. Promptly after obtaining knowledge
thereof, Seller shall give Buyer written notice of the failure of a condition
set forth in Sections 4.2, and as to the failure of a condition set forth in
Section 4.2.3, Buyer shall have a fifteen (15) day period following receipt of
such notice (or after any written notice that Buyer may have given to Seller
regarding the failure of any such condition) within which to attempt to cure the
failure of such condition and an adjournment of Closing, if necessary (but by
not more than 30 days in the aggregate as to all adjournments for any reason
under this Agreement). In no event shall Buyer have a cure period or right of
adjournment with respect to the failure of a condition set forth in Sections
4.2.1, 4.2.2 or 4.2.4. If the Loan Assumption Condition is not satisfied as to
the Encumbered Project, rights and obligations of Buyer and Seller shall be as
provided in Section 4.4.

4.4 Loan Assumption Condition.

4.4.1 Seller’s obligation to sell, and Buyer’s obligation to purchase, the
Encumbered Project is conditioned upon Seller and Buyer having obtained the
written consent of Lender to the sale and conveyance by Seller to Buyer of the
Encumbered Project under this Agreement, and Buyer and Seller shall have
executed and delivered all Loan Assumption Documents and otherwise done and
performed all other things and satisfied all conditions of Lender to consummate
the Loan Assumption on terms and conditions mutually reasonably satisfactory to
Buyer and Seller (the “Loan Assumption Condition”). Seller and Buyer shall
reasonably cooperate with each other and exercise commercially reasonable
efforts to satisfy the Loan Assumption Condition. Seller and Buyer shall
promptly (and in any event within five (5) business days after the Effective
Date) make application to the Lender on Lender’s standard form for the
assumption of the Debt, without changes or modifications in the terms of the
Debt as evidenced by the Loan Documents. Buyer shall thereafter use its
commercially reasonable efforts to (1) cause Lender to approve of Buyer’s
assumption of the Debt, (2) diligently prosecute such application, including,
without limitation, promptly providing financial and other information as Lender
shall require and such documentation as may be required in connection with the
substitute borrower, guarantor and environmental indemnitor and (3) otherwise
comply with the requirements reasonably imposed by Lender to consummate the Loan
Assumption. It shall be reasonable for Buyer to require that the Loan Assumption
Documents include Lender’s certification of (i) a schedule listing the Loan
Documents, (ii) the outstanding principal balance of the Debt, (iii) the amount
of any impounds, reserves or other deposits held by Lender under the Loan
Documents and (iv) that Lender has given no written notice of default to
borrower under the Loan Documents that has not been

 

PURCHASE AND SALE AGREEMENT – PAGE 16



--------------------------------------------------------------------------------

cured. Buyer may not condition its approval of the Loan Assumption on any
modifications to the Loan Documents other than reasonable non-substantive
modifications to the provisions of the Loan Documents permitting Borrower to
make certain transfers of direct or indirect ownership interests in Borrower
without Lender’s consent to the extent necessary to accommodate Buyer’s
organizational structure. Notwithstanding the foregoing, in all cases Buyer
shall not be required to accept, and Loan Assumption Documents shall not, change
the interest rate, maturity date or other economic terms of the Debt from the
interest rate, maturity date and other economic or other material terms
presently provided in the Loan Documents, or impose any additional or new
conditions, including changes in the scope of any guaranty or any requirement
for additional escrows or reserves. Seller shall use its commercially reasonable
efforts to do and perform all acts and things to be done and performed by Seller
in connection with the Loan Assumption and will provide any certificates of
Seller and legal opinions with respect to Seller and other information or
documentation as Lender may reasonably require in connection with the Loan
Assumption (excluding for avoidance of doubt, any non-consolidation or other
opinions required by Lender with respect to Buyer or any single purpose entity
Buyer elects to form to take title to the Property and assume the obligations of
Seller under the Loan Documents). In addition, and in connection therewith,
Buyer shall comply in all respects with the terms of the Loan Documents
pertaining to a request to assume the obligations under the Loan Documents from
and after the Closing Date, including, but not limited to (a) qualifying the
substitute borrower as a so-called single purpose, bankruptcy remote entity, in
accordance with the terms of the Loan Documents and as approved in writing by
the Lender and the rating agencies, if any, (b) qualifying a new property
manager as and to the extent required by the Loan Documents, (c) promptly
delivering any required legal opinions, authority documentation and certificates
in form and substance required by the Loan Documents and approved by the Lender
and (d) paying any Loan Assumption Costs (hereinafter defined). Buyer
acknowledges that it shall be a condition precedent to satisfaction of the Loan
Assumption Condition that (i) Seller shall receive an unconditional release from
all obligations of whatever kind or nature under the Debt arising on or after
the Closing Date and (ii) all applicable Seller-related guarantors and
indemnitors shall receive an unconditional release from all obligations of
whatever kind or nature under the Debt arising after the Closing Date. Borrower
shall provide a substitute guarantor and/or indemnitor in connection with the
assumption of the Debt that shall be structured and have sufficient net worth to
serve as a replacement guarantor and/or indemnitor under the Loan Documents. At
Closing, Buyer shall reimburse Seller for the amount of any and all reserves,
escrows, impounds or other balances held by Lender at Closing on behalf of
Seller, including, without limitation, real estate tax impounds or reserves,
insurance impounds or reserves, capital replacement reserves and interest
reserves, provided Lender will continue to hold such reserves for the benefit of
Buyer. Buyer shall pay any and all loan assumption fees and other fees, costs
and expenses owed to Lender, or to any third party required by Lender or a
rating agency to be paid (including fees and expenses of Lender’s counsel), in
connection with the Loan Assumption (other than Seller or Seller’s counsel) plus
any and all other costs and expenses incurred in connection with the Loan
Assumption, including, without limitation, recordation costs and recordation,
mortgage recording, transfer or similar taxes (collectively, “Loan Assumption
Costs”) without regard to whether the Loan Assumption Condition is ultimately
satisfied; provided, however, Buyer’s maximum obligation for the loan assumption
fee payable to Lender shall not exceed 1% of the outstanding principal balance
of the Debt (“Buyer’s Assumption Fee Cap”). Buyer acknowledges that the Loan
Assumption is subject to approval of Lender in accordance with the

 

PURCHASE AND SALE AGREEMENT – PAGE 17



--------------------------------------------------------------------------------

Loan Documents; and without limiting any other provision or obligation of Buyer
or Seller in this Agreement, and so long as Buyer and Seller perform their
respective obligations under this Section 4.4.1 to satisfy the Loan Assumption
Condition, neither Seller nor Buyer shall have any liability or obligation to
each other with respect to the Encumbered Project if Lender does not approve the
assumption.

4.4.2 If the Loan Assumption Condition has not been satisfied as to the
Encumbered Project by the Initial Closing Date, Buyer and Seller will consummate
the Initial Closing as to all Projects other than the Encumbered Project, and
the Closing of the Encumbered Project will be extended to such later Closing
Date as herein provided. In the event of an extension of the Closing Date under
this Section 4.4.2 as to the Encumbered Project, Buyer and Seller shall continue
to exercise commercially reasonable efforts to satisfy the Loan Assumption
Condition. The Final Closing shall occur within five (5) business days after
satisfaction of the Loan Assumption Condition; provided, however, if the Loan
Assumption Condition has not been satisfied by the Outside Closing Date, either
Buyer or Seller may partially terminate this Agreement as to the Encumbered
Project by written notice to the other at any time after the Outside Closing
Date and prior to the time that the Loan Assumption Condition has been
satisfied. In the event of any such partial termination, the Purchase Price
shall be reduced by an amount equal to the Allocated Purchase Price of the
Encumbered Project, and any remaining Deposit shall be returned to Buyer.
Notwithstanding the foregoing, if Buyer and Seller shall mutually agree in
writing prior to the Initial Closing that the Loan Assumption Condition cannot
or will not be satisfied, then this Agreement will terminate as to the
Encumbered Project and remain in full force and effect as to the remaining
Projects. In that event, the entire Deposit shall be applied to the Purchase
Price at the Initial Closing, and the Purchase Price shall be reduced by an
amount equal to the Allocated Purchase Price of the Encumbered Project. The
failure of the Loan Assumption Condition after the Initial Closing shall not
affect Buyer’s or Seller’s surviving obligations under this Agreement with
respect to any other Project that has been conveyed to Buyer under this
Agreement. Notwithstanding any provision of this Section 4.4 to the contrary,
Seller may, at its option, but shall have no obligation to, satisfy the Loan
Assumption Condition as to the Encumbered Project by repaying the Debt and
conveying the Encumbered Project free and clear of the liens and security
interests securing the Debt, all at Seller’s sole cost and expense.

ARTICLE 5

COVENANTS, WARRANTIES AND REPRESENTATIONS

5.1 Seller’s Warranties and Representations.    Subject to the provisions of
Section 8.3, Seller hereby represents and warrants to the Buyer as follows:

5.1.1 Each Seller has full power and lawful authority to enter into and carry
out the terms and provisions of this Agreement and to execute and deliver all
documents which are contemplated by this Agreement, and all actions of Seller
necessary to confer such power and authority upon the persons executing this
Agreement and all documents which are contemplated by this Agreement on behalf
of Seller, have been, or by the Closing Date will have been, taken.

5.1.2 Each Seller is an entity duly organized, validly existing and in good
standing under the laws of the state of its formation and the state where the
Project owned by such Seller is located.

 

PURCHASE AND SALE AGREEMENT – PAGE 18



--------------------------------------------------------------------------------

The execution, delivery and performance of this Agreement will not violate any
term of Seller’s respective formation documents. Subject to the provisions of
Section 4.4, no authorizations or approvals, whether of governmental bodies or
otherwise that have not been obtained will be necessary to enable Seller to
enter into or comply with the terms of this Agreement.

5.1.3 Except as specifically set forth in the “Disclosure Schedule” (herein so
called) attached hereto as Schedule 6 or in the Diligence Materials, to Seller’s
Knowledge, neither Seller nor any part of the Property is currently subject to
any pending (or overtly threatened in writing) action, suit, claim, litigation,
investigation or inquiry by any governmental authority or any Person (including
any tenant) or to any remedial obligations under, nor has Seller received notice
from any governmental authority, tenant or other Person alleging or asserting
overtly in writing that (i) the Property violates (excluding any violations
which have been cured), any applicable law, statute, ordinance, rule,
regulation, license, permit, order or determination of any governmental
authority or any board of fire underwriters (or similar body), or (ii) any
restrictive covenant, declaration, or deed restriction or zoning ordinance or
classification affecting the Property, including, without limitation, any
building codes, flood disaster laws, and health and environmental laws and
regulations (hereinafter sometimes collectively called “Applicable Laws”). Buyer
acknowledges that the Disclosure Schedule does not disclose any alleged or
asserted claim as to which Seller has received no further assertion or threat of
the claim for twelve (12) months following Seller’s response to the claimant’s
initial (or most recent) notice of claim (such claims which have been raised but
for which Seller has received no further assertion or threat are herein called
“Stale Claims”); and with Buyer’s acknowledgment and consent, for the purpose of
Seller’s representation in this subparagraph, such claim shall be deemed not to
have been made. The site on which each of the Space Center, Lakeland Business
Park I and Enterchange at Walthall D Projects is situated has enough area to
accommodate re-striping the existing parking area to include the number of
additional parking spaces described on Schedule 6.

5.1.4 No Seller is a person or entity with whom United States persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons list), or under
any statute, executive order (including the September 24, 2002, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism) or other governmental action and is not and will
not knowingly engage in any dealing or transaction with such persons or
entities.

5.1.5 This Agreement and the other documents to be executed by Seller hereunder,
upon execution and delivery thereof by Seller, will have been duly authorized,
executed and delivered by Seller. Subject to the provisions of Section 4.4,
neither this Agreement nor the consummation of the transactions described herein
violates or shall violate any contract, document, understanding, agreement,
instrument, order or decree to which Seller is a party or by which it is bound.

5.1.6 The Rent Rolls dated as of April 1, 2012, delivered to Buyer are true,
correct and complete in all material respects as of the date thereof. The copies
of the Leases delivered to Buyer are true, correct and complete reproductions of
the actual Leases and constitute all of the Leases in effect at each Project. To
Seller’s Knowledge, each of the Leases is in full force and

 

PURCHASE AND SALE AGREEMENT – PAGE 19



--------------------------------------------------------------------------------

effect. To Seller’s Knowledge, each Lease evidences and is the complete
agreement between the applicable Seller and the applicable tenant with respect
to the applicable Project. Except as set forth in the Disclosure Schedule,
(a) Seller has not given any written notice of default under any of the Leases
that has not been cured, nor (b) to Seller’s Knowledge, has Seller received a
written notice of default from a tenant under a Lease that has not been cured.
Seller shall deliver to Buyer five (5) Business Days prior to the Closing an
updated version of the Rent Rolls (in the same form as attached Exhibit G)
certified to Buyer as true, correct and complete in all material respects as of
the date thereof.

5.1.7 To Seller’s Knowledge, the copies of the Loan Documents delivered to Buyer
are true, correct and complete reproductions of the Loan Documents. Except as
set forth in the Disclosure Schedule, (a) Seller has not received any written
notice of default under any of the Loan Documents that has not been cured, and
(b) to Seller’s Knowledge, there is no existing default by borrower or any
guarantor under any Loan Document. The Schedule of Debt states the outstanding
principal balance of the Debt as of the date indicated thereon. The Debt does
not encumber any real property other than the Encumbered Project.

5.1.8 Seller has not (a) made a general assignment for the benefit of creditors,
(b) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (c) suffered the appointment of
receiver to take possession of all, or substantially all, of Seller’s assets,
(d) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (e) admitted in writing its inability to pay its debts
as they come due or (f) made an offer of settlement, extension or compromise to
its creditors generally.

5.1.9 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT
DELIVERED TO BUYER AT CLOSING IN CONNECTION WITH THIS AGREEMENT, AND SUBJECT
ONLY TO SELLER’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 5,
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS, IMPLIED OR
STATUTORY, RELATING TO THE PROPERTY OR ANY PORTION THEREOF, OR THE CONDITION OF
OR MATERIALS RELATING TO THE PROPERTY OR ANY OTHER MATTER, ALL SUCH
REPRESENTATIONS AND WARRANTIES BEING HEREBY EXPRESSLY DISCLAIMED. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, AND EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND SUBJECT ONLY TO SELLER’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS ARTICLE 5, OR IN ANY DOCUMENT DELIVERED TO BUYER AT CLOSING IN
CONNECTION WITH THIS AGREEMENT, BUYER IS PURCHASING THE PROPERTY “AS IS” AND
“WITH ALL FAULTS.” EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT,
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO, AND BUYER IS NOT
RELYING ON ANY REPRESENTATIONS WITH RESPECT TO: (a) environmental matters
relating to the Property or any portion thereof, including, without limitation,
the presence of any Hazardous Substances on the Property; (b) the presence of
mold or other microbial agents in the Property; (c) geological or seismic
conditions, including, without limitation, subsidence, subsurface conditions,
water table, underground water reservoirs, and limitations regarding the
withdrawal of water there from, and faulting; (d) whether or not and the extent
to which the Property or any portion thereof is affected by any

 

PURCHASE AND SALE AGREEMENT – PAGE 20



--------------------------------------------------------------------------------

stream (surface or underground), body of water, flood prone area, flood plain,
floodway, or special flood hazard; (e) drainage and soil conditions of the
Property; (f) the existence of or availability of any development rights;
(g) zoning requirements (including any special use permits) to which the
Property or any portion thereof may be subject or the status of compliance with
such requirements; (h) the availability of any utilities to the Property or any
portion thereof including, without limitation, water, sewage, gas and
electricity; (i) usages of any adjoining property; (j) access to the Property or
any portion thereof; (k) the value, compliance with specifications, size,
location, age, use, merchantability, quality, description, or condition of the
Property or any portion thereof, or suitability of the Property or any portion
thereof for Buyer’s purposes, or fitness for any use or purpose whatsoever;
(l) the compliance of the Property with applicable building codes, fire codes,
land use or access laws or ordinances including, without limitation, the
Americans with Disabilities Act (and the local equivalent thereof) or any
similar laws, including Environmental Laws; (m) any other matter related to the
Property or its current or future condition; (n) enforceability of any Lease or
Contract; (o) the square footage or leaseable area of the Improvements and/or
the Real Property; (p) the credit-worthiness of any tenant under any of the
Leases; or (q) the accuracy or completeness of any Diligence Materials or other
information regarding the Property furnished to Buyer or its representatives at
the Project Ranger Website or otherwise or that any such information has not
changed or will not change. The disclaimer expressed in this Section 5.1.9 shall
survive Closing.

5.1.10 Other than lease commissions and tenant improvement allowances set forth
in Schedule 9 or in a Rent Roll delivered to Buyer, there are no leasing
commissions, brokerage fees or tenant improvement allowances that are
(a) currently due (that will not be paid by Seller or credited to Buyer at or
prior to Closing) or which will become due after Closing, and (b) payable to
brokers engaged by Seller. Buyer shall assume and agree to pay, and indemnify,
defend and hold Seller harmless from and against all liability for, all leasing
commissions and tenant improvement allowances set forth in Schedule 9 or in a
Rent Roll (but Buyer shall not contractually assume any Brokerage Agreements
(hereinafter defined). The Schedule of Brokerage Agreements attached hereto as
Schedule 5 is a true and complete list of all third party brokerage agreements
(the “Brokerage Agreements”) providing for the leasing commissions set forth in
Schedule 9 with respect to the signed leases (but not the pending leases).
Seller has provided true and correct copies of the Brokerage Agreements to Buyer
as part of the Diligence Materials. Seller is not a party to any agreement other
than the Brokerage Agreements providing for a brokerage or leasing commission
for which Buyer will have liability after Closing. Any amount, cost, expense or
liability incurred by Buyer by reason of Seller’s failure to pay any leasing
commission or tenant improvement allowance not set forth on Schedule 9 will not
be counted in calculating the Deductible Amount. Any amount actually paid by
Seller in respect of a leasing commission or tenant improvement allowance set
forth on Schedule 9 will be credited to Seller at Closing to the extent paid by
Seller prior to Closing and will be reimbursed by Buyer to Seller to the extent
paid by Seller after Closing.

5.1.11 No persons who are currently employees of Seller will become employees of
Buyer, and Buyer will have no liability or obligation with respect to any
employee of Seller before or after Closing.

5.1.12 There is no pending, or to Seller’s Knowledge, threatened, condemnation
proceeding affecting any Project.

 

PURCHASE AND SALE AGREEMENT – PAGE 21



--------------------------------------------------------------------------------

5.1.13 To Seller’s Knowledge, true and correct copies of any environmental
report in Seller’s possession regarding any Project has been made available to
Buyer through the Project Ranger Website. To Seller’s Knowledge, Seller has made
no claim under the Claypoint EIA (as defined in Section 6.11.1).

5.1.14 Set forth on Schedule 10 attached hereto is a list of all capital
improvement projects with respect to the Property currently in progress. The
Schedule of Construction Contracts attached hereto as Schedule 7 is a true and
complete list of all construction contracts (the “Construction Contracts”) with
respect to the pending capital improvement projects described on Schedule 10.
Seller has provided true and correct copies of the Construction Contracts to
Buyer as part of the Diligence Materials.

5.1.15 The operating statements delivered or made available to Buyer by Seller
as part of the Diligence Materials were prepared by Seller in the ordinary
course of Seller’s business.

5.1.16 To Seller’s Knowledge, the Schedule of Aged Accounts Receivable dated as
of April 4, 2012, attached hereto as Schedule 2 is accurate in all material
respects as of the date of such schedule.

5.1.17 Other than as provided in the Leases, Seller has not granted to any
Person any right or option to purchase all or any part of the Property.

5.1.18 Schedule 12 dated as of April 4, 2012, contains a true and correct list
of the unapplied portion of the security deposits paid to Seller by tenants as
of the date of the Schedule. Except as set forth on Schedule 13, all such
security deposits are in the form of cash.

5.1.19 To Seller’s Knowledge, Seller provided to Buyer true and correct copies
of all Warranties as an attachment to an email from Marc A. Kasner to Samuel M.
Walker dated March 14, 2012.

5.2 Seller’s Covenants.    Seller hereby covenants and agrees that:

5.2.1 After the Effective Date, Seller will not enter into any maintenance,
management, service or supply contract; provided that Seller may enter into
contracts or agreements terminable by Buyer upon thirty (30) days’ written
notice without penalty or premium following Closing without Buyer’s approval
provided Seller provides advance notice to Buyer and provided, further, that the
foregoing approval requirement shall not apply to contracts or agreements
necessary or appropriate to deal with emergencies, acts of God or other
unforeseeable events provided they are terminable upon thirty (30) days’ written
notice without penalty or premium. Seller will terminate all Contracts effective
as of the Closing Date, and Seller will pay any and all amounts due and payable
under such Contracts.

5.2.2 After the Effective Date, Seller will not enter into, modify, amend or
terminate any Lease without Buyer’s prior written approval, which approval may
be withheld in Buyer’s sole and absolute discretion and shall be deemed denied
if Buyer fails to approve or disapprove any proposed Lease in writing within
three (3) business days following Buyer’s receipt of the Lease and all other
documents or information, including the cost to the landlord of any leasing
commissions and/or tenant improvements or other tenant concessions pertaining
thereto; provided that, Buyer’s consent shall not be required for the renewal or
extension of any existing

 

PURCHASE AND SALE AGREEMENT – PAGE 22



--------------------------------------------------------------------------------

Lease at fixed contractual terms provided in the existing Leases. Moreover, and
notwithstanding anything to the contrary contained in this Agreement, subject to
the provisions of Section 6.6.2, Seller reserves the right, but is not
obligated, to institute summary proceedings against tenants or terminate the
Leases as a result of a default by tenants in the payment of rents thereunder
prior to the date of Closing after giving Buyer prior written notice of same.
Seller makes no representations and assumes no responsibility with respect to
the continued occupancy of the Property or any part thereof by any tenants. The
removal of the defaulting tenants whether by summary proceedings or otherwise,
or the application of any tenant’s security deposit in accordance with the terms
of its Lease, prior to the date of Closing shall not give rise to any claim on
the part of Buyer. Further, Buyer agrees that it shall not be grounds for
Buyer’s refusal to close this transaction that a tenant may be a holdover tenant
or in default under its Lease on the Closing Date, and Buyer shall accept title
subject to such holding over or default without credit against, or reduction of,
the Purchase Price.

5.2.3 During the Contract Period, Seller shall maintain insurance on the Real
Property at the same coverages and levels as are in effect as of the Effective
Date.

5.2.4 During the Contract Period, Seller shall operate the Property in the
ordinary course of business and substantially in accordance with Seller’s past
practices, normal wear and tear and casualty excepted.

5.2.5 Seller shall not assign, transfer or encumber the Intangible Property or
Personal Property prior to Closing. Seller shall not remove any Personal
Property unless it is replaced with a comparable item of substantially equal
quality and quantity as existed as of the time of such removal.

5.2.6 Seller shall maintain in existence all licenses, permits and approvals in
existence now or in the future with respect to the ownership, operation or
improvement of the Property and shall not apply or consent to any action or
proceeding which will have the effect of terminating or changing such licenses,
permits and approvals or the zoning of the Property in any manner which would
have a material adverse effect.

5.2.7 Seller will endeavor to provide Buyer with copies of all written notices
of violations of law or municipal ordinances, orders or requirements noted in or
issued by governmental authority having jurisdiction, against or affecting the
Property received by Seller prior to Closing.

5.2.8 During the Contract Period, Seller shall perform all obligations to be
performed by Seller as Borrower under the Loan Documents. Seller will not prepay
any principal amount of the Debt except to the extent obligated to do so by the
terms of the Loan Documents. Seller will not extend or renew the Debt or
otherwise modify any of the terms of the Debt or the Loan Documents.

5.2.9 Seller will deliver estoppel certificates, on forms prepared by Buyer, to
any declarant, association, committee, agent or other person or entity having
governing or approval rights under any CCR as reasonably requested by Buyer, but
the failure to obtain any such estoppel will not constitute the failure of a
condition to Buyer’s obligations hereunder or a default by Seller.

 

PURCHASE AND SALE AGREEMENT – PAGE 23



--------------------------------------------------------------------------------

5.2.10 Seller will deliver subordination, non-disturbance and attornment
agreements prepared by Buyer or its lender to all tenants for whom Buyer’s
lender requests such an agreement, but the failure to obtain any such agreement
will not constitute the failure of a condition to Buyer’s obligations hereunder
or a default by Seller.

5.3 Buyer’s Warranties and Representations.    Buyer hereby represents and
warrants to Seller as follows, each of such representations and warranties to
survive Closing:

5.3.1 Buyer and any entity to which Buyer may assign this Agreement pursuant to
Section 10.3 have, and as of the Closing Date shall have, full power and lawful
authority to enter into and carry out the terms and conditions of this Agreement
and to execute and deliver all documents which are contemplated by this
Agreement. Buyer and any entity to which Buyer may assign this Agreement
pursuant to Section 10.3 have taken all action necessary to confer such power
and authority upon the persons executing this Agreement and all documents which
are contemplated by this Agreement on behalf of Buyer or such entity.

5.3.2 Any entity to which Buyer may assign this Agreement pursuant to
Section 10.3 shall be duly organized, validly existing and in good standing
under the laws of the state of its formation and the states in which the
Property is located. Buyer has sufficient funds available or expects to have
sufficient funds available to consummate the transaction contemplated in this
Agreement. The execution and performance of this Agreement will not violate any
law or regulation to which Buyer is subject. No authorizations or approvals,
whether of governmental bodies or otherwise, will be necessary to enable Buyer
to enter into or to comply with the terms of this Agreement.

5.3.3 Buyer has no knowledge of the breach of any representation or warranty by
Seller or of any other information, condition or circumstance that would excuse
Buyer from the timely performance by Buyer of its obligations hereunder. If
before the Closing Date, Buyer discovers any such breach, information, condition
or circumstance that would excuse Buyer from the timely performance by Buyer of
its obligations hereunder, Buyer shall give Seller prompt written notice of such
breach, information, condition or circumstance.

5.3.4 Buyer has had and anticipates continuing to have the opportunity to make
all inspections and investigations of the Property that Buyer deems necessary or
desirable to protect its interests in acquiring the Property including, without
limitation, environmental audits and assessments, toxic reports, soils and
geologic reports, engineering and structural tests, surveys, investigation of
land use and development rights, development restrictions and conditions that
are imposed by governmental entities, insurance contracts, governmental
agreements and approvals, architectural plans and site plans, and Buyer is
purchasing the Property based on Buyer’s independent investigation and
inspection of the Property and Buyer’s independent evaluation of all materials,
documents or other items that Buyer has the right and opportunity to evaluate,
including applicable statutes, ordinances, governmental regulations and other
laws which shall be completed before the expiration of the deadlines identified
in this Agreement.

5.3.5 Buyer is not a person or entity with whom United States persons or
entities are restricted from doing business under regulations of OFAC (including
those named on OFAC’s Specially Designated and Blocked Persons list), or under
any statute, executive order (including the September 24, 2002, Executive Order
Blocking Property and Prohibiting Transactions With

 

PURCHASE AND SALE AGREEMENT – PAGE 24



--------------------------------------------------------------------------------

Persons Who Commit, Threaten to Commit or Support Terrorism) or other
governmental action and is not and will not knowingly engage in any dealing or
transaction with such persons or entities.

5.4 Survival.    Seller’s warranties and representations contained in this
Agreement and in any document (including any certificate) executed by Seller
pursuant to this Agreement (other than Seller’s warranty of title contained in
the Deed delivered at Closing), shall survive Buyer’s purchase of a Project for
a period of twelve (12) months following the applicable Closing Date (the
“Survival Period”). With respect to the breach of any such warranty or
representation discovered by Buyer prior to Closing, Buyer shall give Seller
prompt written notice of the breach (and in any event, prior to Closing) and
shall allow Seller thirty (30) days (and an adjournment of Closing, if
necessary, subject to the limitation on the length of any such adjournment
provided in Section 4.3) within which to cure such breach. If Seller is unable
to cure a breach prior to the Closing Date (or any adjournment thereof), then
Buyer’s sole and exclusive remedies shall be as provided in Section 4.3 or
Section 8.1. If Buyer first discovers the breach of any such representation or
warranty subsequent to a Closing and Seller fails to cure such breach after
written notice to Seller and within such cure period, Buyer shall have all
remedies available to it at law or in equity, subject to the provisions of
Section 8.5. Notwithstanding any other provision of this Agreement to the
contrary, Buyer shall be deemed to have knowledge of, and to have discovered
prior to Closing, any action, fact, circumstance, condition or other matter that
would make any of Seller’s representations in this Agreement or in any document
executed by Seller pursuant to this Agreement untrue or incorrect if such
action, fact, circumstance, condition or other matter was disclosed to Buyer in
the Disclosure Schedule or the Diligence Materials, or Buyer otherwise had
knowledge thereof prior to Closing, including, without limitation, matters
disclosed in any Tenant Estoppel Certificate or interviews with tenants,
property managers or other Persons. At Closing, Seller will deliver a bringdown
certificate in form mutually satisfactory to Buyer and Seller with respect to
Seller’s representations made in this Agreement.

ARTICLE 6

CLOSING

6.1 Closing.    Subject to the terms of this Agreement, the parties shall
consummate the purchase and sale contemplated by this Agreement and deliver the
Purchase Price and all instruments of conveyance through escrow deliveries to
the offices of the Title Company or its agent on the Closing Date pursuant to
escrow instructions reasonably acceptable to Seller and Buyer. The parties also
shall deposit with the Escrow Holder or with its agent the funds and documents
described below pursuant to such escrow instructions. The parties shall begin to
pre-close the transaction at least three (3) Business Days prior to the Closing
Date.

6.2 Deposits by Buyer.    Buyer shall deliver to Escrow Agent:

6.2.1 the Purchase Price as provided in Section 2.2 and Section 2.3 above, plus
sufficient cash to pay Buyer’s share of all closing costs, prorations and
closing expenses as set forth in Section 6.5 and Section 6.6 below;

 

PURCHASE AND SALE AGREEMENT – PAGE 25



--------------------------------------------------------------------------------

6.2.2 a duly executed counterpart copy of an assumption of Seller’s interests in
and obligations with respect to the Personal Property and the Intangible
Property in the form attached to this Agreement as Exhibit A for each Project
(the “General Assignment and Assumption”);

6.2.3 a duly executed counterpart copy of an assumption of Seller’s interests in
the Leases in the form attached to this Agreement as Exhibit C for each Project
(the “Assignment and Assumption of Leases”);

6.2.4 with respect to the Encumbered Project, duly executed counterparts of the
Loan Assumption Documents;

6.2.5 a duly executed Closing Statement (as hereafter defined);

6.2.6 Notice to tenants in the form attached hereto as Exhibit I (“Tenant Notice
Letters”); and

6.2.7 a certified copy of a resolution of Buyer authorizing the purchase of the
Property hereunder, and such other documents as Seller or Title Company may
reasonably request evidencing Buyer’s existence, power and authority to enter
into and execute this Agreement and to consummate the transactions herein
contemplated.

6.3 Deposits by Seller.    Seller shall deliver to Escrow Agent:

6.3.1 with respect to each Project, a duly executed and acknowledged Special
Warranty Deed (the “Deed”) in the form attached as Exhibit F (or the
substantially equivalent form that is usual and customary in the jurisdiction in
which a Project is located) conveying fee simple title to the Project, subject
to the Permitted Exceptions. The metes and bounds legal description of the Land
shall be described in accordance with the surveys, if any, obtained by Buyer,
but to the extent different than the metes and bounds legal description
contained in the deed(s) pursuant to which Seller obtained title thereto, Seller
shall give a special warranty as to the prior deed description and shall
quitclaim all of its right, title and interest pursuant to the new survey
description;

6.3.2 a duly executed counterpart copy of the Assignment and Assumption of
Leases for each Project;

6.3.3 a duly executed counterpart copy of the General Assignment and Assumption
for each Project;

6.3.4 with respect to the Encumbered Project, duly executed counterparts of the
Loan Assumption Documents;

6.3.5 a certificate from each Seller certifying the information required by
Section 1445 of the Internal Revenue Code and the regulations issued thereunder
to establish, for the purposes of avoiding Buyer’s tax withholding obligations,
that Seller is not a “foreign person” as defined in Internal Revenue Code
1445(f) and in said regulations (the “FIRPTA Certificate”);

6.3.6 a duly executed Closing Statement;

 

PURCHASE AND SALE AGREEMENT – PAGE 26



--------------------------------------------------------------------------------

6.3.7 an owner’s affidavit for each Project substantially in the form attached
hereto as Exhibit D (the “Seller’s Affidavit”);

6.3.8 a certified copy of a resolution of Seller authorizing sale of the
Property hereunder, and such other documents as Buyer or the Title Company may
reasonably request evidencing Seller’s existence, power and authority to enter
into and execute this Agreement and to consummate the transactions herein
contemplated.

6.3.9 such disclosures, reports and tax forms as are required by applicable
state and local law in connection with the conveyance of real property
(including, with respect to the Property located in the State of Georgia,
affidavits or certificates reasonably acceptable to Buyer for purposes of
complying with O.C.G.A. Section 48-7-128, et. seq.);

6.3.10 At Seller’s expense, reliance letters from the third providers of the
environmental site assessments and property condition reports obtained by Seller
and provided to Buyer as part of the Diligence Materials authorizing reliance by
Buyer on such assessments and reports; and

6.3.11 Executed counterparts of the Tenant Notice Letters.

6.4 Title Company’s Duties and Closing.    The Title Company shall close the
transaction contemplated by this Agreement on the Closing Date by:

6.4.1 Recording all documents as may be necessary to convey title in accordance
with the requirements of this Agreement;

6.4.2 Paying all closing costs and making all prorations in accordance with
Sections 6.5 and 6.6 of this Agreement and a separate closing statement of
adjustments and prorations with respect to the Real Property prepared by Seller
and approved by Buyer prior to the Closing Date on a per Property and portfolio
basis (the “Closing Statement”). At least five (5) Business Days prior to
Closing, Seller shall prepare for Buyer’s approval a preliminary Closing
Statement.

6.4.3 Delivering to Buyer: an ALTA 2006 or in Texas, TLTA form of owner’s policy
of title insurance (the “Title Policy”) (or a mark-up evidencing the terms of
the policy to be issued); the Closing Statement; a conformed copy of the Deed,
showing the recording information of each; an original of each of the Deed,
General Assignment and Assumption, the Assignment and Assumption of Leases and
the FIRPTA Certificate; and copies of all other documents deposited with the
Title Company. The Title Policy shall be a standard form owner’s policy of title
insurance in use in the state where the Project is located providing basic
coverage issued by the Title Company insuring that Buyer owns fee simple title
to the Real Property, subject to no exceptions other than (i) the Permitted
Exceptions and (ii) the standard printed exceptions applicable to the form of
the Title Policy (other than those that can be removed by delivery of Seller’s
Affidavit). Buyer, at Buyer’s sole cost and expense, shall have the option to
obtain any additional endorsements or supplemental coverage that Buyer desires;
provided, however, Buyer’s ability to obtain such endorsements shall not be a
condition to Buyer’s obligations under this Agreement. Seller shall have no
obligation to provide any indemnity or agreement to the Title Company or Buyer
to support issuance of the Title Policy or any endorsement other than Seller’s
Affidavit. At Seller’s option, a Title Policy may cover multiple Projects
located in a

 

PURCHASE AND SALE AGREEMENT – PAGE 27



--------------------------------------------------------------------------------

single state. If Purchaser’s lender requires, Purchaser shall have the right to
select one or more additional co-insurers to issue the Title Policies with the
Title Company for up to 20% of the total premiums, provided First American shall
remain as the lead title company and escrow agent.

6.4.4 Delivering to Seller: the Purchase Price, plus or minus closing
adjustments and prorations; the Closing Statement; an original of each of the
Deed, the General Assignment and Assumption, the Assignment and Assumption of
Leases and the FIRPTA certificate; and copies of all other documents delivered
to the Title Company.

6.5 Closing Costs.    Seller shall pay (a) all title insurance search and
examination fees with respect to the Title Reports, (b) the premium for standard
coverage under the Title Policy, (c) one-half of fees and expenses charged by
the Title Company and (d) any transfer taxes (and surtax), similar conveyance
taxes, and documentary stamp taxes, surtaxes or recording taxes, regardless of
which party such costs are statutorily or customarily imposed upon payable in
connection with the transactions contemplated in this Agreement and (e) Loan
Assumption Costs, but consisting only of the Lender’s assumption fee to the
extent in excess of Buyer’s Assumption Fee Cap. Buyer shall pay (a) any
documentary stamp tax payable in connection with any financing obtained by Buyer
(including the Loan Assumption), (b) the premium for extended coverage under the
Title Policy and the cost of any title endorsements and affirmative insurance
required by Buyer or its lender, (c) the cost of any Updated Title Reports or
Surveys, (d) all recording charges payable in connection with the recording of
the Deed and any other documents recorded in connection with the Closing,
including all costs, fees and taxes in connection with any financing obtained by
Buyer (except to the extent that “recording charges” in the Commonwealth of
Virginia may actually be transfer taxes which are the responsibility of Seller),
(e) any sales or use taxes relating to the transfer of any Personal Property to
Buyer, (f) all Loan Assumption Costs, but subject to Buyer’s Assumption Fee Cap,
(g) all fees and costs related to Buyer’s financing, (h) all fees, costs or
expenses in connection with Buyer’s due diligence reviews under this Agreement,
other than the reports and other materials provided and paid for by Seller as
part of the Diligence Materials and (i) one-half of fees and expenses charged by
the Title Company. Any other closing costs shall be allocated in accordance with
local custom. Except as expressly provided in the indemnities set forth in this
Agreement, Seller and Buyer shall pay their respective legal, consulting and
other professional fees and expenses incurred in connection with this Agreement
and the transaction contemplated hereby and their respective shares of
prorations as hereinafter provided. The provisions of this Section 6.5 shall
survive the Closing or termination of this Agreement. Unless the parties agree
otherwise, the Allocated Purchase Prices shall be used to calculate transfer
taxes that are required to be paid by Seller hereunder and for purposes of
disclosing the consideration paid by Buyer to the extent that such disclosure is
required by applicable state law.

6.6 Prorations.

6.6.1 Real estate taxes for the then current year relating to the Property shall
be prorated as of the Closing Date. If the Closing shall occur before the actual
taxes for the then current year are known, the apportionment of taxes shall be
upon the basis of taxes for the Property for the immediately preceding year,
provided that, if the taxes for the current year are thereafter determined to be
more or less than the taxes for the preceding year (after any appeal of the

 

PURCHASE AND SALE AGREEMENT – PAGE 28



--------------------------------------------------------------------------------

assessed valuation thereof is concluded), Seller and Buyer promptly shall adjust
the proration of such taxes, and Seller or Buyer, as the case may be, shall pay
to the other any amount required as a result of such adjustment. If Buyer’s
change in use of the Property after Closing results in the assessment of
additional taxes for periods prior to Closing by reason of an exemption
available to Seller based on the use of the Property prior to Closing, the
additional taxes shall be the obligation of Buyer. Notwithstanding the
foregoing, if any real estate taxes are paid annually or semi-annually by a
tenant pursuant to its Lease and such tax payment is not due and has not been
collected by Seller, then such real estate taxes shall not be prorated between
Buyer and Seller (but shall be adjusted post-Closing as part of the
reconciliation as provided below). All special taxes or assessments due and
payable and relating to the period prior to the Closing Date shall be Seller’s
responsibility, and those due and payable and relating to the period after the
Closing Date shall be paid by Buyer. If prior to the Effective Date, the
Property or any part of the Property shall be affected by an assessment or
assessments which are payable in installments or a lump sum, Seller shall be
responsible, at or prior to Closing, for payment of any installments or lump
sums which are due and payable prior to Closing with respect thereto, and Buyer
shall be responsible for payment of any installments or lump sums which are due
and payable after Closing with respect thereto. If the Property or any part of
the Property shall be affected by an assessment or assessments made on or after
the Effective Date, Buyer shall be responsible for payment of all installments
or lump sums of any such assessments

6.6.2 All expenses and income for the Property or portions thereof, including
rents payable under the Leases (excluding Delinquent Rents, defined below, and
security deposits) shall be prorated as of 12:01 a.m., central standard time on
the Closing Date. No proration shall be made for rents, including without
limitation, base rent, percentage and rent reimbursables, due and payable but
not received by Seller as of the Closing Date (hereinafter called the
“Delinquent Rents”). After the Effective Date and prior to Closing, Seller may
not initiate legal proceedings against a Major Tenant without Buyer’s prior
written approval, such approval not to be unreasonably withheld. Buyer shall
have no liability to Seller for the Delinquent Rents except to the extent
actually collected by Buyer, and Buyer agrees to use commercially reasonable
efforts to collect such Delinquent Rents (but shall in no event have any
obligation to institute legal action in connection with such efforts). If any
Delinquent Rents remain uncollected 150 or more days following the Closing Date,
then commencing on or after the 151st day following the Closing Date, if same
remains delinquent, Seller shall have the right to pursue collection of any
outstanding Delinquent Rents; provided, however, that Seller shall not have the
right to institute eviction proceedings or otherwise disturb the possessory
rights of any tenants. Buyer will cooperate with Seller in connection with any
such collection, including an assignment of any required right or interest from
Buyer to Seller authorizing Seller to pursue such claims directly against any
such tenants. Amounts collected by Buyer from tenants owing Delinquent Rents
shall be applied (net of third party collection costs, including collection fees
charged by third party property managers that are separate and apart from their
standard management fees) first to current amounts owed by such tenant and
accruing on or after the Closing Date, then to any Delinquent Rents owing for
the month during which the Closing occurred (such amount to be prorated between
Buyer and Seller as provided herein), and the remainder, if any, to Delinquent
Rents owing prior to the month during which the Closing occurred. Any such
amounts applicable to Delinquent Rents received by Buyer shall be promptly
forwarded to Seller.

 

PURCHASE AND SALE AGREEMENT – PAGE 29



--------------------------------------------------------------------------------

6.6.3 As soon as reasonably practicable after Closing, but not later than
January 1, 2013, Seller shall deliver to Buyer reconciliation calculations and
invoices or other supporting documentation for taxes, insurance premiums and
common area maintenance expenses owed by the tenants under the Leases
(“Reconciliation Items”) and attributable to the portion of the calendar year
prior to the Closing Date. Not later than April 30, 2013, Buyer shall send
invoices to tenants on behalf of Seller showing amounts owed to Seller based on
Seller’s reconciliation calculations. Buyer shall forward to Seller, no later
than fifteen (15) days following receipt thereof, any amounts paid by tenants to
Seller under the Tenant Leases for such Reconciliation Items. Amounts paid by a
tenant in respect of Reconciliation Items that also owes Delinquent Rents shall
first be applied in the manner provided in Section 6.6.2, if the tenant has made
no specific designation as to the allocation of its payment between Delinquent
Rents and Reconciliation Items; provided, if the tenant has made a specific
designation that its payment shall be applied to Reconciliation Items, Buyer
will apply the payment as provided in this Section 6.6.3. If Buyer fails to bill
the tenants for sums owed to Seller pursuant hereto or remit such sums to Seller
upon Buyer’s receipt of such sums from the tenants, in addition to Seller’s
right to pursue Buyer for its breach of Buyer’s obligations hereunder, Seller
shall have the right to pursue any such tenants provided, however, that Seller
shall not have the right to institute eviction proceedings or otherwise disturb
the possessory rights of any tenants. Buyer will cooperate with Seller in
connection with any such legal action against a tenant, including an assignment
of any required right or interest from Buyer to Seller authorizing Seller to
pursue such claims directly against any such tenants. If based on such
reconciliation calculations the landlord owes a refund, credit or other sums to
any tenants in the aggregate under the Leases for an overpayment of such
tenant’s share of Reconciliation Items, Seller shall pay to Buyer, no later than
fifteen (15) days following receipt thereof, an amount equal to such refunds,
credits or other sums, in the aggregate, owed to such tenants to the extent same
are attributable to the portion of the year of Closing during which Seller owned
the Property. The provisions of this Section 6.6.3 shall survive the Closing.

6.6.4 Buyer and Seller shall cooperate to produce on or before the Closing Date
a schedule of prorations which is as complete and accurate as reasonably
possible. All prorations which can be reasonably estimated as of the Closing
Date shall be made on the Closing Date. Except with respect to rent and other
income and deposits which are governed by Section 6.6.2, taxes and assessments
which are governed by Section 6.6.1, and Reconciliation Items which are governed
by Section 6.6.3, all other prorations and any adjustments to initial estimated
prorations shall be made by Buyer and Seller within seventy-five (75) days
following the Closing Date or such later time as may be required, but not later
than September 30, 2012, in the exercise of due diligence, to obtain the
necessary information for proration. Any net credit due one party from the other
as a result of such post-closing prorations and adjustments shall be paid to the
other in cash promptly upon the parties’ written agreement to a final schedule
of post-closing adjustments and prorations.

6.6.5 Buyer will receive at Closing a credit against the Purchase Price equal to
all unapplied security deposits actually held by Seller under the Leases
(including interest earned thereon) together with the amount of any prepaid rent
or lease termination payments allocable to any period after Closing actually
received by Seller under any Lease reflected on the most current Rent Roll
delivered to Buyer prior to the Effective Date (as same may be updated).

 

PURCHASE AND SALE AGREEMENT – PAGE 30



--------------------------------------------------------------------------------

6.6.6 For any new lease entered into after March 1, 2012 or expansions of or
extensions or amendments to any existing Leases in accordance with this
Agreement after March 1, 2012 or any Lease which is extended pursuant to any
exercise by the tenant of an option in such Lease after March 1, 2012, in each
case that has been entered into pursuant to the terms of this Agreement (each of
the foregoing being referred to as a “New Lease”), at Closing, Buyer shall
reimburse Seller, in cash, for (a) all tenant improvement costs and expenses
incurred by Seller for repairs, improvements, equipment, painting, decorating,
partitioning, carpeting, and other work performed in the tenant’s space to
satisfy a tenant’s requirements with respect to or in connection with any New
Lease including, without limitation, any reimbursements paid to the tenant in
connection with any such work performed by the tenant (collectively, the “TI
Expenditures”) to the extent that such TI Expenditures have been paid by Seller
as of Closing Date, and (b) all leasing costs and expenses, including, without
limitation, leasing or brokerage commissions payable to any person or entity,
incurred by Seller in connection with a New Lease (collectively, the “Leasing
Expenditures”), to the extent such Leasing Expenditures have been paid by Seller
as of the Closing Date. With respect to Leasing Expenditures and TI
Expenditures, Buyer shall assume liability for the same at Closing and shall
indemnify the Released Parties (as hereinafter defined in Section 8.4) from and
against any claims made in connection with Leasing Expenditures and TI
Expenditures, whether first arising after the Closing Date or incurred by Seller
prior to Closing and paid by Seller after the Closing Date.

6.6.7 Schedule 10 attached hereto identifies certain Projects as to which Seller
has certain capital improvements currently in progress. With respect to the
roofing projects at the Claypoint Project (WRI Project #418) and the Lakeland
Interstate Business Park I (WRI Project #581), Seller will complete the work at
its sole cost and expense. If any such work is not done at Closing, at its
election, Buyer may assume and take over the completion of such work. In that
event, Seller will pay for all work performed through the date of such
assumption and give Buyer a credit for the remaining work to complete the
Project (the amount paid by Seller and the credit granted to Buyer not to exceed
in the aggregate, however, the contract sum set forth in Schedule 7), and Seller
will thereafter be released from any and all liability and obligation to
complete the work. No cost incurred by Buyer resulting from the failure of
Seller to perform any obligation undertaken by it under this Section 6.6.7 shall
be included in calculating the Deductible Amount. Any cost or expense incurred
by Seller after the Effective Date in connection with a new capital improvement
project approved in writing by Buyer after the Effective Date will be reimbursed
by Buyer to Seller at Closing.

6.6.8 If tax reduction proceedings or proceedings for the reduction of the
assessed valuation of the Property have been commenced and are pending with
respect to any of the Property for calendar years prior to 2012, the following
shall apply: Seller shall have the right to continue any such proceedings, and
in Seller’s sole discretion, to prosecute and settle any such proceedings. Any
refunds or savings in the payment of taxes resulting from such tax reduction or
valuation proceedings applicable to the period prior to December 31, 2011,
shall, to the extent not refundable to tenants pursuant to the Leases, belong to
and be the property of Seller. Seller shall refund to tenants all amounts due
and payable to tenants as a result of Seller having received any such refunds or
savings, all in accordance with the terms of the Leases. All attorneys’ fees and
other expenses incurred in obtaining such refunds or savings shall be Seller’s
sole cost and expense. If tax reduction proceedings or proceedings for the
reduction of the assessed valuation of the Property have been commenced and are
pending with respect to any

 

PURCHASE AND SALE AGREEMENT – PAGE 31



--------------------------------------------------------------------------------

part of the Property for calendar year 2012, the following shall apply: Such
proceedings, at Buyer’s election, shall be assigned by Seller to Buyer at
Closing. Buyer’s election shall be made by written notice to Seller not less
than ten (10) days prior to Closing. Buyer may also elect, in the same notice,
to take an assignment of Seller’s contract with its tax consultant regarding tax
proceedings for calendar year 2012. If Buyer elects to take an assignment of
such contract, Buyer shall refund to Seller at Closing all attorneys’ fees and
other expenses incurred by Seller prior to Closing in connection with such
proceedings. All attorneys’ fees and other expenses incurred by Buyer after
Closing in obtaining any tax refunds and savings shall be Buyer’s sole cost and
expense. Any refunds or savings in the payment of taxes resulting from tax
reduction or valuation proceedings pending at the time of Closing and applicable
to the period from and after January 1, 2012, shall, to the extent not
refundable to tenants pursuant to the Leases, and net of aggregate expenses
incurred by Buyer in obtaining such refunds and savings (including amounts
reimbursed to Seller under this Section 6.6.8), be prorated between Seller and
Buyer as of the Closing Date. Buyer shall refund to tenants all amounts due and
payable to tenants as a result of Buyer having received any such refunds or
savings, all in accordance with the terms of the Leases. Seller will terminate
any pending proceeding with respect to calendar year 2012 and its contract with
its tax consultant to the extent Buyer does not elect to have either assigned to
Buyer. Seller has provided Buyer with a list of existing tax proceedings.

6.6.9 The provisions of this Section 6.6 shall survive the Closing.

6.7 Insurance.    Seller’s existing liability and property insurance pertaining
to the Property shall be cancelled as of the Closing Date, and Seller shall
receive any premium refund due thereon.

6.8 Delivery of Original Documents.    Seller agrees to deliver to Buyer on the
Closing Date, to the extent in its possession, all original Leases, plans and
specifications, if any, plot plans, if any, surveys, if any, soils reports, if
any, keys to the Property to the extent in Seller’s possession, Permits, books
and records, tenant files and correspondence and other original documents
pertaining to or items constituting the Property (excluding any proprietary or
confidential materials).

6.9 Filing of Reports.    The Title Company shall be solely responsible for the
timely filing of any reports or returns required pursuant to the provisions of
Section 6045(e) of the Internal Revenue Code of 1986 (and any similar reports or
returns required under any state or local laws) in connection with the closing
of the transaction contemplated in this Agreement.

6.10 Letters to Utility Companies and Tenants.    Seller and Buyer shall execute
and send letters to all utility companies advising of the change of ownership of
the Property and an assignment to Buyer of all utility capacity (if any)
allocated to the Property. At Closing, Buyer shall deliver the Tenant Notice
Letters to tenants and provide evidence of such delivery to Seller.

6.11 Agreements as to Specific Projects and Matters.    The obligations of
Seller in this Section 6.11 shall survive the Closing.

6.11.1 Seller will exercise reasonable efforts to obtain the unconditional
written consent of Sanvik, Inc. to an assignment by Seller to Buyer of that
certain Environmental Indemnity Agreement dated June 23, 1999, from Sandvik Rock
Tools, Inc. and Sandvik, Inc. in favor of

 

PURCHASE AND SALE AGREEMENT – PAGE 32



--------------------------------------------------------------------------------

Weingarten/Lufkin, Inc. relating to the Claypoint Distribution Park (WRI Project
#418) (the “Claypoint EIA”). If Seller is unable to obtain such consent prior to
Closing, at Closing, WRI will provide to Buyer a written indemnity in favor of
Buyer upon the same terms and conditions as the Claypoint EIA. If, after
Closing, Seller delivers to Buyer the unconditional written consent of Sandvik,
Inc. to Seller’s assignment of the Claypoint EIA to Buyer, Buyer will execute
and deliver to WRI a written release of the indemnification delivered by WRI at
Closing. Any liability incurred by Seller under this Section 6.11.1 shall not be
included in the calculation of the aggregate maximum liability of Seller
described in Section 8.5.

6.11.2 At Closing, Seller will transfer to Buyer the letters of credit
identified on Schedule 13 being held by Seller as security deposits under
certain of the Leases. If any of such letters of credit are not transferable,
Seller will exercise reasonable efforts to cause the tenant to re-issue the
letter of credit in Buyer’s name. Seller shall bear the cost and expense of any
such transfer or re-issuance, except to the extent that tenant is responsible
for such cost and expense under its Lease. As to any letter of credit that has
not been transferred by the Closing Date, after Closing and until such transfer
is consummated, upon written request and certification to Seller that all of the
conditions to a proper draw under the letter of credit exist and/or have been
satisfied, Seller will promptly draw upon the letter of credit in accordance
with such request. Buyer will indemnify, defend and hold Seller harmless from
and against any and all claims, liabilities, damages, losses, costs and expenses
that arise out of or result from such draw. Seller will have no obligation to
transfer, have re-issued or draw upon any letter of credit that has expired or
that was issued as a security deposit under a Lease that has expired.

6.11.3 Unless otherwise resolved to the mutual satisfaction of Buyer and Seller
prior to Closing, Closing of the Manana/35 Business Center (WRI Project #435)
will be deferred pending resolution to the mutual satisfaction of Buyer and
Seller of the discrepancy over the legal description. Seller will exercise
commercially reasonable efforts after Closing to resolve the legal description
of the Manana Project in a manner reasonably satisfactory to Buyer and Seller
without any exception for any interest that the Texas Department of
Transportation may have or claim in the property. At such deferred Closing,
Buyer will pay the Allocated Purchase Price of the Manana Project, and Buyer and
Seller will execute and deliver all such documents and do and perform all such
other acts are necessary to consummate the Closing of the Manana Project in
accordance with this Agreement. Deferral of Closing of the Manana Project will
not be a default by Seller hereunder, nor will it count as a partial termination
of this Agreement for the purposes of Section 8.9. Buyer will remain obligated
to purchase the Manana Project and will accept title to the Property upon
resolution of the legal description discrepancy. If the matter is not resolved
by December 31, 2012, then either Buyer or Seller can terminate the Agreement as
to the Manana Project, and neither Buyer or Seller will have any further rights
or obligations to each other under the Agreement or otherwise with respect to
such Project; provided, in its sole and absolute discretion, Buyer may, at any
time, waive any objection it may have to the legal description and elect to
purchase the Manana Project, without reduction in the Allocated Purchase Price,
and the exception to title for any interest that the Texas Department of
Transportation may have or claim will be a Permitted Exception.

6.11.4 (a) With respect to the West Loop Business Park (Freezer Building) (WRI
Project #460) (the “West Loop Project”), Seller shall exercise commercially
reasonable efforts (without cost or expense to Seller) to cause to be delivered
to Buyer prior to Closing (i) an amendment

 

PURCHASE AND SALE AGREEMENT – PAGE 33



--------------------------------------------------------------------------------

executed by AN/WRI Partnership, Ltd. (the “Partnership”) and the applicable
Seller, which is binding upon successor and assigns and is in form reasonably
acceptable to Buyer, of that certain Operation and Easement Agreement dated
effective December 8, 1999 between WRI and the Partnership filed for record
under Clerk’s File No. U116621 in the Official Public Records of Real Property
of Harris County, Texas (the “OEA”) which deletes Article III of the OEA and
(ii) the consent of the current lender holding a lien encumbering the
Partnership’s property to execution and delivery of the consent of, and
subordination to, the OEA Amendment (collectively, the “OEA Amendment”). Failure
to obtain the OEA Amendment prior to Closing shall not be a condition to Buyer’s
obligation to purchase the West Loop Project at Closing. If the OEA Amendment is
not obtained prior to Closing, Seller will continue to exercise commercially
reasonable efforts (without cost or expense to Seller) after Closing to obtain
the same, but its failure to obtain the OEA Amendment shall not give rise to any
liability or obligation of Seller under this Agreement.

(b) Further with respect to the West Loop Project, Seller will exercise
commercially reasonable efforts to obtain prior to Closing irrevocable consent,
in form reasonably acceptable to Buyer, from Center Point Energy (the “Center
Point Consent”) to encroach over a utility easement area adjacent to the Access
to Loop 610 Feeder Road for the purpose of constructing, operating and
maintaining a bridge over such utility easement area for vehicular and
pedestrian access to and from the Access to Loop 610 Feeder Road and the
unimproved portion of the Land depicted on Schedule 6.11.4(b) of this Agreement
currently being used as a parking area (the “Licensed Tract”) by Prefco
Distribution LLC (“Prefco”), a tenant in the Project, pursuant to a License
Agreement dated January 10, 2012, between WRI, as licensor and Prefco, as
licensee (the “License Agreement”). There are no agreements or understandings
between WRI and Prefco with respect to the Licensed Tract or additional parking
for Prefco other than the License Agreement. If the Center Point Consent is
obtained prior to Closing, Seller will convey the Licensed Tract to Buyer for
$100, subject to the License Agreement, by metes and bound description, but
Seller will make no assurance that Buyer will be able to obtain a Title Policy
covering the Licensed Tract. If Seller has not been able to obtain the Center
Point Consent prior to Closing, at Buyer’s election, either (i) Seller shall
terminate the License Agreement by providing the requisite written notice set
forth therein or (ii) at Closing, Seller will grant a permanent irrevocable
access easement, in form reasonably acceptable to Buyer, over another tract
owned by Seller in favor of the Licensed Tract which will provide direct
vehicular and pedestrian access to and from 610 West Loop Feeder Road and the
Licensed Tract (the “Alternate Easement”) and Seller will convey the Licensed
Tract to Buyer for $100, subject to the License Agreement, by metes and bound
description, but Seller will make no assurance that Buyer will be able to obtain
a Title Policy covering the Licensed Tract. The failure of Seller to obtain the
Center Point Consent or the Alternate Easement (except to the extent Buyer
elects the Alternate Easement as set forth above) shall not constitute a default
of Seller under this Agreement nor shall obtaining the Center Point Consent or
the Alternate Easement (except to the extent Buyer elects the Alternate Easement
as set forth above) constitute a condition of Buyer’s obligation to close with
respect to the West Loop Project. After Closing occurs with respect to the West
Loop Project, Seller shall cooperate, at no cost or expense to Seller (and, in
Seller’s reasonable business judgment, without creating a material adverse
impact on adjacent or nearby property owned by Seller or any Affiliate of
Seller), with Buyer in connection with Buyer’s attempt to obtain any approvals,
variances, consents or permits with respect to the Licensed Tract and access
thereto from all governmental authorities having jurisdiction over the West Loop
Project and Licensed Tract, including without limitation joining in applications
to be submitted to such governmental authorities.

 

PURCHASE AND SALE AGREEMENT – PAGE 34



--------------------------------------------------------------------------------

6.11.5 At Closing, Seller will give Buyer a credit in the amount of $937.50 in
respect of the estimated cost to re-stripe the parking areas of the Space
Center, Lakeland Business Park I and the Enterchange at Walthall D Projects.

6.12 Post-Closing Indemnity.    Effective from and after Closing, Seller will
indemnify and hold Buyer harmless from and against all direct, actual damages,
costs, liabilities, obligations and losses incurred by Buyer resulting or
arising from (i) any pending claim or litigation identified as “Pending
Litigation” on the Disclosure Schedule and (ii) any amount reimbursed or
credited to a tenant in accordance with the terms of its Lease resulting from a
rent overcharge or audit request for any period prior to January 1, 2012. Buyer
will give Seller prompt written notice of any claim asserted under (ii) above,
and Seller will have the right to handle any resulting audit in accordance with
the terms of the Lease for any period for which Seller has responsibility under
the foregoing indemnity. Any liability incurred by Seller under this
Section 6.12 shall not be included in the calculation of the aggregate maximum
liability of Seller described in Section 8.5.

ARTICLE 7

DAMAGE OR DESTRUCTION; CONDEMNATION

7.1 Contract Period Damage.    If, during the Contract Period, there occurs any
damage to or destruction of the Improvements by reason of fire or other casualty
(“Contract Period Damage”), the rights of Buyer and Seller shall be as provided
in this Section 7.1. Immediately upon the occurrence of any Contract Period
Damage, Seller shall notify Buyer in writing of the nature and extent of such
Contract Period Damage. For the purposes of this Section 7.1, “Portfolio Level
Material Damage” shall mean aggregate Contract Period Damage to any one or more
Projects of such nature and extent that the cost of repairing and restoring such
Project(s) to substantially its condition directly prior to the casualty event
(as determined by an architect or contractor selected by Seller and reasonably
acceptable to Buyer) exceeds an amount equal to three percent (3%) of the
Purchase Price. If any Contract Period Damage is Portfolio Level Material
Damage, Buyer may, at its option, by delivering written notice to Seller within
fifteen (15) days after (1) delivery of the notice of Contract Period Damage or
(2) determination that Portfolio Level Material Damage has occurred, whichever
is later (the “Casualty Election Period”), either: (w) terminate this Agreement
in its entirety, in which event the Deposit shall be returned by Buyer, and
neither Buyer nor Seller shall have any further obligations hereunder other than
obligations that expressly survive termination of this Agreement or (x) elect to
have the affected Project(s) remain part of the Property to be conveyed pursuant
to this Agreement, subject to the provisions of Section 7.2. Buyer’s failure to
timely deliver a written notice of termination under subpart (w) above shall
constitute its election to proceed under subpart (x) above. For the purposes of
this Section 7.1, “Project Level Material Damage” shall mean Contract Period
Damage to a single Project of such nature and extent that (i) the cost of
repairing and restoring such Project to substantially its condition immediately
prior to the casualty event (as determined by an architect or contractor
selected by Seller and reasonably acceptable to Buyer) exceeds an amount equal
to ten percent (10%) of the Allocated Purchase Price of the affected Project or
(ii) which would allow any Major Tenant at such Project to terminate its

 

PURCHASE AND SALE AGREEMENT – PAGE 35



--------------------------------------------------------------------------------

Lease. If a Project sustains Contract Period Damage that is not Portfolio Level
Material Damage but is Project Level Material Damage, Buyer may, at its option,
by delivering written notice to Seller prior to expiration of the Casualty
Election Period, either: (y) subject to the provisions of Section 8.9, partially
terminate this Agreement as to the affected Project (in which event the Purchase
Price shall be reduced by an amount equal to the Allocated Purchase Price of the
affected Project) but not in its entirety or (z) elect to have the affected
Project remain part of the Property to be conveyed pursuant to this Agreement,
subject to the provisions of Section 7.2. Buyer’s failure to timely deliver a
written notice of termination under subpart (y) above shall constitute its
election to proceed under subpart (z) above. In the event of any partial
termination of this Agreement as to any affected Project under this Section 7.1,
the Agreement shall remain in full force and effect as to all other Projects.

7.2 Buyer’s Election to Proceed.    If notwithstanding Material Damage (either
Portfolio Level Material Damage or Project Level Material Damage) to one or more
Projects Buyer elects to proceed with the Closing, there shall be a credit to
Buyer against the Purchase Price in an amount equal to (i) the amount of any
insurance proceeds collected by Seller as a result of such damage or
destruction, plus (ii) the amount of any insurance deductible less (x) any sums
expended by Seller toward the collection of any such proceeds and the repair and
restoration of the damaged Project (the nature of such repair and restoration,
but not the right of Seller to effect same, being subject to Buyer’s approval,
such approval not to be unreasonably withheld, conditioned or delayed). If no
insurance proceeds have been collected by Seller as of Closing, then such
proceeds or claims in respect thereof shall be assigned to Buyer at Closing.

7.3 Business Interruption and Rental Loss Insurance.    Notwithstanding anything
in this Agreement to the contrary, the insurance proceeds to be credited or
delivered to Buyer pursuant to this Agreement shall exclude business
interruption or rental loss insurance proceeds, if any, allocable to the
Contract Period, which proceeds shall be retained by Seller.

7.4 Damage That is Not Material Damage.    If any one or more of the Projects
sustains Contract Period Damage that is not Material Damage (either Portfolio
Level Material Damage or Project Level Material Damage), the Agreement shall
remain in full force and effect. In that event, the adjustment to the Purchase
Price and assignment of insurance proceeds, if applicable, shall be as provided
in Section 7.2.

7.5 Condemnation.    If, prior to Closing, any governmental authority or other
entity having the power of eminent domain shall institute an eminent domain
proceeding or take any steps preliminary thereto (including the giving of any
direct or indirect notice of intent to institute such proceedings) with regard
to a Material Portion (hereinafter defined) of any one of the Projects, and the
same is not dismissed on or before thirty (30) days prior to Closing, Buyer
shall be entitled, as its sole remedy, upon written notice to Seller (a) within
fifteen (15) days following notice by Seller to Buyer of such condemnation, or
(b) on the Closing Date, whichever occurs first, to either: (x) subject to the
provisions of Section 8.9, partially terminate this Agreement as to the affected
Project (in which event the Purchase Price shall be reduced by the Allocated
Purchase Price of the affected Project), but not in its entirety or (y) elect to
have the affected Project remain part of the Property to be conveyed pursuant to
this Agreement. In the event of any partial termination of this Agreement as to
any affected Project under this Section 7.5, the Agreement shall remain in full
force and effect as to all other Projects. Buyer’s failure to timely

 

PURCHASE AND SALE AGREEMENT – PAGE 36



--------------------------------------------------------------------------------

deliver a written notice of termination under subpart (x) above shall constitute
its election to proceed under subpart (y) above. The Closing Date shall be
extended as necessary (but not to exceed thirty (30) days) for Buyer to have the
time provided under the previous sentence to make said election. If Buyer is
precluded by operation of Section 8.9 from exercising its right of partial
termination under this Section 7.5 as to one or more Projects as to which it
would otherwise have such right of partial termination, then Buyer’s sole and
exclusive remedy shall be to elect, by written notice to Seller prior to
Closing, to either (w) elect to have the affected Project(s) remain part of the
Property to be conveyed pursuant to this Agreement or (z) subject to Seller’s
right to override such termination as provided in Section 8.1, terminate this
Agreement in its entirety, in which event, the Deposit shall be returned to
Buyer, and neither Buyer nor Seller shall have any further obligations hereunder
other than obligations that expressly survive termination of this Agreement. For
purposes of this Section 7.5, a “Material Portion” shall mean that portion of
any Project which, if taken or condemned, would (i) eliminate or materially
adversely impact access to any portion of such Project to which access is
available as of the Effective Date, (ii) cause any material non-compliance with
any Applicable Laws, or (iii) materially adversely impair the use of such
Project for the purpose for which it is presently being operated or (iv) which
would allow any Major Tenant at such Project to terminate its Lease. If Buyer
does not have or waives (or is deemed to have waived) the right to terminate
this Agreement (either partially or in its entirety in accordance with
Section 8.9) as a result of such a condemnation, then, despite such
condemnation, Seller and Buyer shall close this Agreement in accordance with the
terms hereof with no reduction in the Purchase Price, and Seller shall assign to
Buyer at the Closing all of Seller’s right, title and interest in and to all
proceeds resulting or to result from said condemnation.

ARTICLE 8

REMEDIES

8.1 Remedies.    If Buyer shall fail to close title on the Property in
accordance with the terms of this Agreement for any reason other than Seller’s
default or a termination of this Agreement as to all or any part of the Property
by Buyer or Seller pursuant to a right to do so expressly provided in this
Agreement, then Buyer shall be in default hereunder, and Seller’s sole and
exclusive remedy by reason of such default shall be to terminate this Agreement
by written notice to Buyer and to retain the Deposit as liquidated damages as
described in Section 8.2. If Seller shall fail to convey title to the Property
to Buyer in accordance with the terms of this Agreement for any reason other
than Buyer’s default or a termination of this Agreement as to all or any part of
the Property by Buyer or Seller pursuant to a right to do so expressly provided
in this Agreement, then Seller shall be in default hereunder, and Buyer’s sole
and exclusive remedy shall be to: (i) terminate this Agreement by written notice
to Seller, receive a return of the Deposit and recover from Seller an amount
equal to Buyer’s actual third party costs and expenses incurred by Buyer in
connection with the transaction, including loan fees, which recovery may,
however, in no event exceed $1,000,000.00 (“Pursuit Costs”) (Buyer’s election in
this subpart (i), herein called the “Termination Election”); (ii) demand
specific performance of Seller’s obligations under this Agreement; provided,
however, if Seller willfully and intentionally conveys title, or contracts to
convey title, to the Property (or any Project) to another Person and specific
performance is not an available remedy, Buyer shall be entitled to recover from
Seller the liquidated sum of $17,500,000.00 (or if Seller has conveyed title or
contracted to convey title to one or more of the

 

PURCHASE AND SALE AGREEMENT – PAGE 37



--------------------------------------------------------------------------------

Projects but not the entire Property, a pro rata share of such liquidated sum in
the proportion that the Allocated Purchase Price(s) of such Project(s) bears to
the Purchase Price); or (iii) waive such default and proceed to Closing;
provided that if Buyer elects to demand specific performance, Buyer must
institute suit for specific performance in a court of competent jurisdiction
within one hundred fifty (150) days of Seller’s default under this Agreement or
Buyer shall be deemed to have elected to proceed under (i) above. Buyer’s and
Seller’s remedies provided in this Section 8.1 will constitute Buyer’s and
Seller’s sole and exclusive rights and remedies in the event of a breach or
default by Seller or Buyer prior to Closing, and Buyer and Seller waive all
other rights to monetary damages and any other rights and remedies against
Seller or Buyer. Buyer’s remedies provided in this Section 8.1 are not in
addition to or cumulative of the rights and remedies provided to Buyer under
Sections 3.3, 3.4 and 4.3; rather such rights and remedies under Sections 3.3,
3.4 and 4.3 are Buyer’s sole and exclusive rights and remedies applicable to the
circumstances described in such Sections. Upon any election by Buyer to
terminate this Agreement under this Section 8.1 or under Section 7.5 or under
Section 4.3 by reason of Impact Costs greater than the Portfolio Impact Amount
but not greater than $20,000,000.00 or under Section 3.3 because Buyer is
precluded from exercising a partial termination right as to all Projects
affected by an uncured Disapproved Item having a Material Impact, Seller shall
have the right for a period of ten (10) days following receipt of Buyer’s
termination notice to override Buyer’s termination by agreeing to (i) cure or
remedy the matter causing the Impact Cost or Material Impact, as the case may
be; provided the cure or remedy of a Disapproved Item that has a Material Impact
must include removal of the Disapproved Item from the Title Policy as an
exception, or (ii) give Buyer a credit against the Purchase Price in an amount
equal to the Impact Cost or Material Impact (if objectively quantifiable), as
the case may be or (iii) allowing Buyer to exercise a partial termination right
under Section 3.3 (up to but not more than four (4) additional Projects under
Section 3.3) or Section 7.5 as to one or more affected Projects notwithstanding
the limitation of Section 8.9. If under the circumstances of the immediately
preceding sentence, the parties are unable to agree as to the Impact Cost or
Material Impact (if objectively quantifiable), as the case may be, the parties
shall nevertheless proceed to Closing if Seller elects to proceed under either
(i) or (ii) above as to any undisputed portion of the Impact Cost or Material
Impact, as the case may be and deposit in escrow with the Title Company as
escrow agent an amount equal to the disputed portion of the Impact Cost or
Material Impact, as the case may be, with the parties agreeing to exercise good
faith, reasonable efforts to resolve the dispute after Closing. If the parties
are unable to resolve the dispute by mutual agreement within twenty (20) days
after Closing, the parties shall submit the matter to mediation to be conducted
in Houston, Texas in accordance with the rules of the American Arbitration
Association, and each party will act in good faith to attempt to resolve the
matter during the mediation process. If the dispute has not been resolved by
mutual agreement or through mediation within sixty (60) days after Closing, then
either party may pursue all available remedies, subject to the terms of the
Agreement. Any such escrow deposit shall be held and applied in accordance with
the terms of an escrow agreement mutually satisfactory to Buyer and Seller. The
prevailing party in any such mediation and/or other legal proceeding shall be
entitled to recover its legal fees and other costs of the proceedings from the
non-prevailing party, and interest at the rate of five percent (5%) per annum on
the amount of its recovery. If the Impact Cost exceeds $20,000,000.00, Seller
shall not have the right to override Buyer’s termination.

8.2 Liquidated Damages.     BUYER AND SELLER ACKNOWLEDGE AND AGREE THAT THEY
HAVE MADE A REASONABLE ENDEAVOR TO ESTIMATE THE ACTUAL

 

PURCHASE AND SALE AGREEMENT – PAGE 38



--------------------------------------------------------------------------------

DAMAGES SELLER WOULD SUSTAIN AS A RESULT OF BUYER’S DEFAULT. THE PROSPECTIVE
IMPRACTICABILITY AND EXTREME DIFFICULTY OF FIXING ACTUAL DAMAGES HAS REQUIRED
THE PARTIES TO ATTEMPT TO LIQUIDATE SELLER’S DAMAGES IN THE EVENT OF BUYER’S
DEFAULT SINCE SELLER’S DAMAGES WILL RESULT FROM, AMONG OTHER THINGS, MARKET
FLUCTUATION, THE COSTS AND EXPENSES OF THIS TRANSACTION (INCLUDING, WITHOUT
LIMITATION, LEGAL AND OTHER EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT
AND PREPARING FOR THE CLOSING), AND LOSSES WHICH WOULD RESULT FROM SELLER HAVING
REMOVED THE PROPERTY FROM THE MARKET FOR ANY LENGTH OF TIME. BECAUSE IT WOULD BE
IMPRACTICAL OR EXTREMELY DIFFICULT TO DETERMINE ACTUAL DAMAGES IN THE EVENT OF
BUYER’S DEFAULT UNDER THIS AGREEMENT AND TAKING INTO ACCOUNT ALL OF THE
CIRCUMSTANCES EXISTING ON THE EFFECTIVE DATE, SELLER AND BUYER HAVE DETERMINED
THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S ACTUAL DAMAGES IN SUCH
EVENT. CONSEQUENTLY, IN THE EVENT OF BUYER’S DEFAULT UNDER THIS AGREEMENT AS
PROVIDED IN SECTION 8.1, SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO
TERMINATE THIS AGREEMENT AND TO RETAIN THE DEPOSIT. UPON RECEIPT OF THE DEPOSIT
BY SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER LIABILITY UNDER THIS
AGREEMENT, EXCEPT FOR OBLIGATIONS THAT EXPRESSLY SURVIVE THE TERMINATION OF THIS
AGREEMENT AND EXCEPT THAT THE FOREGOING SHALL NOT LIMIT (A) THE OBLIGATIONS TO
PAY TO THE OTHER ALL ATTORNEYS’ FEES AND COSTS INCURRED TO ENFORCE THE
PROVISIONS OF THIS SECTION 8.2 AND/OR INDEMNITY OBLIGATIONS UNDER SECTION 3.2 OR
SECTION 10.1 OR ELSEWHERE IN THIS AGREEMENT OR (B) THE ABILITY AND RIGHT OF A
PARTY TO ENFORCE SUCH INDEMNITIES. THE PAYMENT OF THE DEPOSIT (INCLUDING ALL
INTEREST EARNED THEREON) TO SELLER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES
TO SELLER AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY.

8.3 No Personal Liability; Several Liability.     WRI shall have joint and
several liability for the obligations of each Seller under or arising out of
this Agreement. In no event shall any partner, shareholder, member, officer,
director, trust manager, employee, agent or attorney of Seller (other than WRI)
or Buyer or of any constituent entity of Buyer or Seller be personally liable
for any obligation of Seller or Buyer under this Agreement.

8.4 Release.     Effective as of the Closing Date, and except as to Seller’s
obligations, representations, warranties and covenants under this Agreement and
documents executed pursuant to this Agreement, Buyer, on its own behalf and on
behalf of its trustees, officers, employees, other Affiliates, agents,
attorneys, representatives, successors and assigns (collectively each of Buyer’s
constituent entities, “Releasing Parties”) hereby agrees that each Seller, each
of Seller’s constituent entities and each Seller’s or its constituent entities’
directors, officers, employees, other Affiliates, agents, attorneys,
representatives, successors and assigns (collectively, “Released Parties”) shall
be fully and forever released and discharged from any and all liabilities,
losses, claims (including third party claims), demands, damages of any nature

 

PURCHASE AND SALE AGREEMENT – PAGE 39



--------------------------------------------------------------------------------

whatsoever, causes of action, costs, penalties, fines, judgments, attorneys’
fees, consultants’ fees and costs and experts’ fees (collectively, “Claims”),
whether direct or indirect, known or unknown, foreseen or unforeseen, that may
arise on account of or in any way be connected with the Property including,
without limitation, the physical, environmental and structural condition of the
Property or any law or regulation applicable thereto, including, without
limitation, any Claim or matter (regardless of when it first appeared or
appears) relating to or arising from: (a) the status of title to the Real
Property or Seller’s ownership of the Real Property including all matters shown
on the Title Report, the Survey and all matters which would have been shown on
an ALTA/ACSM survey of the Real Property; (b) the presence of any environmental
problems, or the use, presence, storage, release, discharge, migration or
transportation of Hazardous Substances on, in, under, about or to or from the
Property regardless of when such Hazardous Substances were first introduced on,
in, under, about, or transported to or from, the Property; (c) any patent or
latent defects or deficiencies with respect to the Property; (d) the presence of
any mold or microbial agents in the Property; (e) any and all matters related to
the physical condition of the Property or any portion thereof, including without
limitation, the condition and/or operation of the Property and each part thereof
and specifically including all matters, conditions, and deficiencies reflected
in the Diligence Material; (f) any defect, default or unenforceability of any
Lease, Contract or Permit, (g) geological or seismic conditions, including,
without limitation, subsidence, subsurface conditions, water table, underground
water reservoirs, and limitations regarding the withdrawal of water therefrom,
and faulting; (h) whether or not and the extent to which the Property or any
portion thereof is affected by any stream (surface or underground), body of
water, flood prone area, flood plain, floodway, or special flood hazard;
(i) drainage and soil conditions of the Property; (j) the existence of or
availability of any development rights; (k) zoning requirements (including any
special use permits) to which the Property or any portion thereof may be subject
or the status of compliance with such requirements; (l) the availability of any
utilities to the Property or any portion thereof including, without limitation,
water, sewage, gas and electricity; (m) usages of any adjoining property;
(n) access to the Property or any portion thereof; (o) the value, compliance
with specifications, size, location, age, use, merchantability, quality,
description, or condition of the Property or any portion thereof, or suitability
of the Property or any portion thereof for Buyer’s purposes, or fitness for any
use or purpose whatsoever; (p) the compliance of the Property with applicable
building codes, fire codes, land use or access laws or ordinances including,
without limitation, the Americans with Disabilities Act (and the local
equivalent thereof) or any similar Laws, including Environmental Laws; (q) the
square footage or leaseable area of the Improvements and/or the Real Property;
or (r) the credit-worthiness of any tenant under any of the Leases
(collectively, the “Subject Matter”). Except as otherwise provided in the
preceding sentence, Buyer hereby waives the right to pursue and hereby covenants
and agrees not to commence any action, legal proceeding, cause of action or suit
in law or equity, of whatever kind or nature, including, but not limited to,
under any Environmental Law, against the Released Parties or any one of them or
their agents in connection with any Claim. In this connection and to the
greatest extent permitted by law, Buyer hereby agrees, represents and warrants
that Buyer realizes and acknowledges that factual matters now unknown to it may
have given or may hereafter give rise to Claims which are presently unknown,
unanticipated and unsuspected, and Buyer further agrees, represents and warrants
that the waivers and releases and the limitations in this Section and Sections
3.5 and 8.5 have been negotiated and agreed upon in light of that realization,
that Buyer nevertheless hereby intends to release, discharge and acquit Released
Parties from any

 

PURCHASE AND SALE AGREEMENT – PAGE 40



--------------------------------------------------------------------------------

such unknown Claims, and that this release is a material factor in Seller’s
negotiation of the Purchase Price and represents a material portion of the
consideration given to Seller by Buyer in exchange for Seller’s performance
hereunder. Without limiting the foregoing and notwithstanding anything to the
contrary contained herein, if Buyer has actual knowledge of (i) a default in any
of the covenants, agreements or obligations to be performed by Seller under this
Agreement and/or (ii) any breach or inaccuracy in any representation of Seller
made in this Agreement and/or (iii) any failure of condition to Buyer’s
obligation or close the transaction contemplated by this Agreement and Buyer
nonetheless elects to proceed with the Closing, then, upon the consummation of
the Closing, Buyer shall be conclusively deemed to have waived any such default
and/or breach or inaccuracy and or failure of condition and shall have no Claim
against Seller or hereunder with respect thereto. In no event shall any
liability of any Seller under Section 6.11.1 or Section 6.12 be included in the
foregoing release of liability.

As further consideration for the foregoing release provided in this Section 8.4,
Buyer hereby agrees, represents and warrants that the matters released herein
are not limited to matters that are known or disclosed. In this connection,
Buyer hereby agrees, represents and warrants that it realizes and acknowledges
that factual matters now unknown to it may have given or may hereafter give rise
to causes of action, Claims, demands, debts, controversies, damages, costs,
losses and expenses that are presently unknown, unanticipated and unsuspected,
and it further agrees, represents and warrants that the foregoing release
provided in this Section 8.4 has been negotiated and agreed upon in light of
that realization, and they Buyer (for itself and on behalf of the Releasing
Parties) nevertheless hereby intends to release, discharge and acquit the
Released Parties from any such unknown causes of action, Claims, demands, debts,
controversies, damages, costs, losses and expenses that are in way related to
the Subject Matter.

 

  /s/ DL     /s/ MCD     Buyer Initials             Seller Initials  

8.5 Maximum Aggregate Liability of Seller Post Closing.     Buyer hereby waives
and relinquishes any claims for damages against Seller except as set forth in
Section 8.1 and this Section 8.5, any such claim under Section 8.1 or
Section 8.5, however, in all events being subject to the provisions of
Section 8.3. Unless Buyer discovers the breach of any representation or warranty
made by Seller in this Agreement or in any document (including any certificate)
executed by Seller pursuant to this Agreement on a date (the “Discovery Date”)
prior to the end of the Survival Period and gives Seller written notice (the
“Breach Notice”) of the breach within ninety (90) days after the Discovery Date
(or, if Buyer’s damages on account of such breach do not exceed the Aggregate
Minimum Claim Amount, within fifteen (15) days after the first date on which
Buyer’s damages from such breach and any other breaches discovered prior to the
end of the Survival Period exceed the Aggregate Minimum Claim Amount), no
alleged breach of any such representation or warranty may form the basis of an
action by Buyer against Seller for breach of any such representation or
warranty. Any such action must be brought two (2) years and one (1) day after
the Discovery Date, provided that a Breach Notice has been timely given in
accordance with the immediately preceding sentence. No action may be brought for
the alleged breach of any representation or warranty known or discovered (or
pursuant to Section 5.4, deemed to have been known or discovered) by Buyer prior
to Closing to be false. No claim for a breach of one or more Seller’s
representations and warranties shall be actionable unless the claims for all
such breaches aggregate at least $350,000.00 (the “Aggregate Minimum Claim

 

PURCHASE AND SALE AGREEMENT – PAGE 41



--------------------------------------------------------------------------------

Amount”). Provided the aggregate of Buyer’s claims equal or exceed the Aggregate
Minimum Claim Amount, Buyer will be entitled to recover its entire claim from
dollar one, subject to Seller’s maximum aggregate liability provided below.
Seller’s maximum aggregate liability for claims based on breaches of
representations and warranties by Seller in this Agreement or in any document
(including any certificate) executed by Seller pursuant to this Agreement shall,
under no circumstances, exceed an amount equal to one percent (1%) of the
Purchase Price. This Section shall survive the Closing.

 

 

  /s/ DL     /s/ MCD     Buyer Initials             Seller Initials  

8.6 Material Consideration.     Seller has given Buyer material concessions
regarding this transaction in exchange for Buyer agreeing to the provisions of
Section 8.4 and Section 8.5, and Seller’s acceptance of a sales price in the
amount of the Purchase Price reflects the provisions of Section 3.5, Section 8.4
and Section 8.5 so given to Seller by Buyer. Seller and Buyer each have
initialed Section 3.5, Section 8.4 and Section 8.5 to further indicate their
awareness and acceptance of each and every provision hereof. The provisions of
Section 3.5, Section 5.4, Section 8.4 and Section 8.5 shall survive the Closing
and shall not be deemed merged into any instrument or conveyance delivered at
the Closing.

8.7 Jury Trial Waiver.     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT, POWER, REMEDY OR DEFENSE ARISING OUT
OF OR RELATED TO THIS AGREEMENT, WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE, OR WITH RESPECT TO ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING TO THIS
AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
JUDGE AND NOT BEFORE A JURY. EACH OF THE PARTIES HERETO FURTHER WAIVES ANY RIGHT
TO SEEK TO CONSOLIDATE ANY SUCH LITIGATION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.
FURTHER, EACH OF THE PARTIES HERETO HEREBY CERTIFIES THAT NONE OF ITS
REPRESENTATIVES, AGENTS OR ATTORNEYS HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT IT WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO JURY TRIAL PROVISION. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT
THE PROVISIONS OF THIS PARAGRAPH ARE A MATERIAL INDUCEMENT TO THE ACCEPTANCE OF
THIS AGREEMENT BY THE OTHER PARTIES HERETO.

8.8 No Consequential Damages. Notwithstanding any provision to the contrary in
this Agreement: (i) each party, for itself, its Affiliates, successors and
assigns, waives any right to pursue consequential, exemplary or punitive damages
against any other party, its Affiliates, successors and assigns, or any of them;
and (ii) in no event will any party or its Affiliates, successors or assigns be
liable for any consequential, exemplary or punitive damages in respect of this
Agreement or transactions contemplated in this Agreement.

 

PURCHASE AND SALE AGREEMENT – PAGE 42



--------------------------------------------------------------------------------

8.9 Limitation on Partial Termination of Agreement.    Notwithstanding any
provision to the contrary in this Agreement, Buyer shall not have the right to
partially terminate this Agreement pursuant to Sections 7.1 or 7.5 as to more
than three (3) Projects in the aggregate, nor shall Buyer have the right to
partially terminate this Agreement pursuant to Sections 3.3 or 4.3 as to more
than five (5) Projects in the aggregate. The Material Impact or the Impact Cost,
as the case may be, attributable to any Project as to which the Agreement has
been partially terminated under Sections 3.3 or 4.3 shall not be counted in
calculating the Portfolio Impact Amount.

ARTICLE 9

CONFIDENTIALITY

9.1 Confidentiality.    Buyer acknowledges execution and delivery of the
Confidentiality Agreement and hereby acknowledges and agrees that Buyer is bound
by, and will perform and observe, each and every provision of such
Confidentiality Agreement. Without the prior written consent of the other party,
except to the extent required by law or in the Confidentiality Agreement,
neither Buyer nor Seller will publicize any information relating to any matter
set forth in this Agreement, including, without limitation, the terms hereof
prior to Closing or after Closing. Without at least two (2) business days’ prior
written notice to the other party, neither Buyer nor Seller will issue a press
release or otherwise publicly release, announce, disclose or otherwise publicize
the transaction provided for in this Agreement, including, without limitation,
the terms hereof, such notice to include the content of such press release or
other disclosure. Without notice to Buyer, WRI shall be permitted to make any
and all filings with the Securities and Exchange Commission required by law. The
provisions of this Section 9.1 shall survive Closing or any termination of this
Agreement.

ARTICLE 10

MISCELLANEOUS

10.1 Sales Commissions and Fees.     Seller shall pay a fee to J.P. Morgan
Securities LLC (“Financial Advisor”) pursuant to a separate agreement between
Financial Advisor and Seller. Seller hereby agrees to indemnify and defend Buyer
against and to hold Buyer harmless from any and all loss, cost, liability or
expense (including but not limited to attorneys’ fees and returned commissions)
resulting from any claim for fees, commissions or other compensation of any kind
against Buyer by virtue of the transaction contemplated by this Agreement by any
broker, agent or advisor claiming by, through or under Seller. Buyer hereby
agrees to indemnify and defend Seller against and to hold Seller harmless from
any and all loss, cost, liability or expense (including but not limited to
attorneys’ fees and returned commissions) resulting from any claim for fees,
commissions or other compensation of any kind against Seller by virtue of the
transaction contemplated by this Agreement by any broker, agent or advisor
claiming by, through or under Buyer. The provisions of this Section 10.1 shall
survive Closing. If requested by the Title Company, Seller will cooperate with
Buyer to execute and deliver any reasonable form of affidavit required under
Georgia law to the effect that there is no licensed real estate broker entitled
to a commission or fee in connection with the purchase and sale transaction
provided for under this Agreement.

 

PURCHASE AND SALE AGREEMENT – PAGE 43



--------------------------------------------------------------------------------

10.2 Amendment and Waiver.     The parties hereto may by mutual agreement in
writing signed by each party amend this Agreement in any respect. In addition,
any party hereto may in writing and in its sole and absolute discretion:
(a) extend the time for the performance of any of the acts or obligations of the
other party; (b) waive any inaccuracies in the representations or warranties of
the other party contained in this Agreement or in any document or certificate
delivered pursuant hereto; (c) waive compliance or performance by the other
party with any of the covenants, agreements or obligations of such party
contained in this Agreement; and (d) waive the satisfaction of any condition
that is precedent to the performance by the party so waiving of any of its
obligations under this Agreement. Any agreement on the part of a party hereto to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party. A waiver by one party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty shall not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any party of the
performance of any act shall not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later date.

10.3 Assignment.     Buyer may not assign any of its rights or delegate any of
its duties under this Agreement without the prior written consent of Seller,
except that Buyer shall have the right to assign its rights under this Agreement
to one or more Affiliates or to nominate one or more of such Affiliates to take
title to the Property upon Closing without Seller’s prior written consent;
provided, however, that Buyer shall give Seller written notice of such
assignment or nomination at least ten (10) days before Closing, and Buyer shall
not be released from any obligations under this Agreement by virtue of such
assignment.

10.4 Successors and Assigns.     This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their successors and permitted
assigns, subject to the limitations on Buyer’s assignment of this Agreement set
forth in Section 10.3.

10.5 Notices.     All written notices required to be given pursuant to the terms
hereof shall be either (i) personally delivered, (ii) deposited in the United
States express mail or first class mail, registered or certified, return receipt
requested, postage prepaid, (iii) delivered by overnight courier service, or
(iv) delivered by facsimile or e-mail transmission. All such notices shall be
deemed delivered upon actual receipt (or upon the first attempt at delivery
pursuant to the methods specified in clauses (i), (ii) or (iii) above if the
intended recipient refuses to accept delivery). All such notices shall be
delivered to the following addresses, or to such other address as the receiving
party may from time to time specify by written notice to the other party:

 

PURCHASE AND SALE AGREEMENT – PAGE 44



--------------------------------------------------------------------------------

To Buyer:

 

DRA Fund VII LLC

c/o DRA Advisors LLC

220 East 42nd Street

New York, New York 10021

Attn: Mr. David Luski

Fax No: (212) 697-7403

 

With a concurrent copy to the same address marked for the attention of Mr.
Matthew Shore

Fax No: (305) 728-5156

  

With a copy to:

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attn: Samuel Walker, Esq.

Fax No: (917) 332-3805

To Seller:

 

c/o Weingarten Realty Investors

2600 Citadel Plaza Drive, Suite 125

Houston, Texas 77008

Attn: M. Candace DuFour

Telephone No: (713) 866-6007

Fax No: (713) 866-6072

E-mail: cdufour@weingarten.com

  

With copies to:

 

c/o Weingarten Realty Investors

2600 Citadel Plaza Drive, Suite 125

Houston, Texas 77008

Attn: Marc Kasner

Telephone No: (713) 866-6972

Fax No: (713) 880-6126

E-mail: mkasner@weingarten.com

  

and

 

Locke Lord LLP

2200 Ross Avenue, Suite 2200

Dallas, Texas 75201

Attn: Robert J. Banta

Telephone No: (214) 740-8509

Fax No: (214) 756-8509

E-mail: rbanta@lockelord.com

10.6 Time.     Time is of the essence of every provision contained in this
Agreement.

10.7 Possession.     With the exception of the rights of tenants under the
Leases, possession of the Property shall be delivered to Buyer on the Closing
Date, free of the possessory or other leasehold interest of any third party.

10.8 Incorporation by Reference.     All of the recitals contained herein, and
all of the exhibits attached to this Agreement or referred to herein and all
documents in the nature of such exhibits, are by this reference incorporated in
and made a part of this Agreement as though set forth fully herein.

10.9 Attorneys’ Fees.     In the event any dispute between the parties hereto
should result in arbitration or litigation, or if any action at law or in equity
is taken to enforce or interpret the terms and conditions of this Agreement, the
prevailing party shall (in addition to any other relief

 

PURCHASE AND SALE AGREEMENT – PAGE 45



--------------------------------------------------------------------------------

to which that party may be entitled) be reimbursed for all reasonable costs and
expenses incurred in connection with arbitration or litigation, including,
without limitation, reasonable attorneys’ fees, accountants’ fees and experts’
fees incurred at trial and all appellate levels.

10.10 Construction.     The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto. If any provision of this Agreement is held to
be invalid by any court having jurisdiction thereof, the invalidity of such
provision shall not affect the validity or enforceability of the remaining
provisions of this Agreement.

10.11 Governing Law.     This Agreement, and all claims of causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement), shall be governed by the
internal laws of the State of Texas.

10.12 Consent to Jurisdiction and Service of Process.     All judicial
proceedings brought against any party hereto arising out of or relating to this
Agreement shall be brought in any state or federal court of competent
jurisdiction in Harris County, State of Texas, and by execution and delivery of
this Agreement each party accepts for itself and in connection with its
properties, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts, waives any defense of forum non conveniens and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement.

10.13 Counterparts.     This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. In addition, this Agreement may contain
more than one counterpart of the signature page and may be executed by the
affixing of the signatures of each of the parties to any one of such counterpart
signature pages; all of such counterpart signature pages shall read as though
one and they shall have the same force and effect as though all of the signers
had signed a single signature page.

10.14 Entire Agreement.     This Agreement and the attached exhibits and all
documents in the nature of such exhibits, when executed, contain the entire
understanding of the parties and supersede any and all other written or oral
understanding.

10.15 Relationship of Parties.     Nothing contained in this Agreement or in the
relationship between the parties shall be deemed to constitute a partnership,
joint venture or any other relationship between them except that of buyer and
seller.

10.16 Prohibition Against Recordation.     Neither this Agreement nor any
memorandum thereof is to be recorded other than in connection with a permitted
action for specific performance . If this Agreement or any memorandum or
affidavit of this Agreement is filed for record by Buyer in violation of the
preceding sentence, notwithstanding any provision hereof, Seller shall have the
sole and exclusive right to terminate this Agreement by written notice filed of
record,

 

PURCHASE AND SALE AGREEMENT – PAGE 46



--------------------------------------------------------------------------------

whereupon the Deposit shall be forfeited to Seller as liquidated damages, and in
addition, Buyer agrees to immediately execute a release of this Agreement in
recordable form, and all parties hereto shall thereupon automatically be fully
and finally released from all provisions of this Agreement, other than the
provisions which survive termination of this Agreement.

10.17 Escrow Holder.     Any funds delivered to the Escrow Holder pursuant to
this Agreement shall be held by said Escrow Holder in escrow and trust in
accordance with the terms of this Agreement. The execution of this Agreement by
the Escrow Holder is solely for purposes of evidencing the acknowledgment by
said Escrow Holder of the receipt by it of the portion of the Deposit as
specified in this Agreement and its agreement to hold and or release the Deposit
in accordance with the terms of this Agreement, and if the Deposit (of any other
funds delivered to Escrow Holder hereunder) is received in the form of a check,
it is subject to collection. In the event of any dispute regarding any action
taken, or proposed to be taken, by the Escrow Holder with respect to the Deposit
or any other documents and/or property held by the Escrow Holder pursuant to
this Agreement, the Escrow Holder, in its sole discretion, may cause the Deposit
and/or such other property to be placed into the registry of a court of
competent jurisdiction pursuant to an action of interpleader commenced by the
Escrow Holder, and the Seller and Buyer, jointly and severally, agree to pay
directly, or reimburse the Escrow Holder for, any and all expenses so incurred
by the Escrow Holder, including, but not limited to, any attorneys’ fees and
costs incurred by the Escrow Holder in any such action. If for any reason the
Closing does not occur, or at any time prior to Closing pursuant to the terms of
this Agreement, either party makes a written or oral demand upon Escrow Holder
for payment of the Deposit, Escrow Holder shall give written notice to the other
party of such demand. If Escrow Holder does not receive a written objection from
the non demanding party to the proposed payment within seven (7) calendar days
after the giving of such notice, Escrow Holder is authorized, instructed and
directed to make such payment. If Escrow Holder does receive such written
objection within such seven (7) calendar day period, Escrow Holder shall
continue to hold such amount until otherwise directed by written instructions
from the Seller and Buyer or a final judgment of a court. Seller and Buyer
recognize that the Escrow Holder’s duties hereunder are only as specifically
provided herein and are purely ministerial in nature, and Seller and Buyer
therefore agree that the Escrow Holder shall, so long as it acts in good faith,
have no liability to either party except for its willful misconduct or gross
negligence. Seller and Buyer do hereby indemnify the Escrow Holder against, and
agree to hold, save, and defend the Escrow Holder harmless from, any costs,
liabilities, and expenses incurred by the Escrow Holder in discharging its
duties hereunder, except to the extent caused by Escrow Holder’s willful
misconduct or gross negligence.

10.18 Exclusivity of Agreement.     The parties hereto have voluntarily agreed
to define their rights, liabilities and obligations respecting the subject
matter of this Agreement exclusively in contract pursuant to the express terms
and provisions of this Agreement, and the parties hereto expressly disclaim that
they are owed any duties or are entitled to any remedies not expressly set forth
in this Agreement. Furthermore, the parties each hereby acknowledge that this
Agreement embodies the justifiable expectations of sophisticated parties derived
from arm’s length negotiations, and all parties to this Agreement specifically
acknowledge that no party has any special relationship with another party that
would justify any expectation beyond that of an ordinary buyer and an ordinary
seller in an arm’s length transaction. The sole and exclusive remedies for any
breach of the terms and provisions of this Agreement (including any

 

PURCHASE AND SALE AGREEMENT – PAGE 47



--------------------------------------------------------------------------------

representations and warranties set forth herein) shall be those remedies
available at law or in equity for breach of contract only (as such contractual
remedies may be further limited or excluded pursuant to the express terms of
this Agreement), and the parties hereto hereby waive and release any and all
tort claims and causes of action that may be based upon, arise out of or relate
to this Agreement, or the negotiation, execution or performance of this
Agreement (including any tort claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement). The provisions
of this Section 10.18 shall survive Closing.

10.19 No Third Party Liability.     This Agreement may only be enforced against
the named parties hereto. All claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), may be made only against the entities
that are expressly identified as parties hereto, and no officer, director,
shareholder, employee or affiliate of any party hereto (including any person
negotiating or executing this Agreement on behalf of a party hereto) (other than
WRI) shall have any liability or obligation with respect to this Agreement or
with respect to any claim or cause of action (whether in contract or tort) that
may arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including a representation or warranty made in or
in connection with this Agreement or as an inducement to enter into this
Agreement). The provisions of this Section 10.19 shall survive Closing.

10.20 MUD Disclosures.     This Section is applicable to Projects in Texas.
Because certain of the Projects are located within a municipal utility district,
the Texas Water Code (Chapter 49.452) requires Seller to deliver to Buyer the
statutory notice (the “Statutory Notice”) relating to the tax rate, bonded
indebtedness or standby fee of such district prior to execution of this
Agreement. The Statutory Notices for such Projects are attached hereto as
Schedule 8. Execution of this Agreement by the parties shall be deemed to
constitute their execution of the Statutory Notice and Buyer’s acknowledgment of
receipt of the Statutory Notice prior to execution of a binding contract for
purchase of the Property.

10.21 Reporting of Foreign Investment.     Seller and Buyer agree to comply with
any and all reporting requirements applicable to the transactions which are the
subject of this Agreement which are set forth in law, including, but not limited
to, The International Investment Survey Act of 1976, The Agricultural Foreign
Investment Disclosure Act of 1978, The Foreign Investment in Real Property Tax
Act of 1980 and the Tax Reform Act of 1984, and further agree upon request of
one party to furnish the other party with evidence of such compliance.

10.22 Holidays.     If any day for performance of a party’s obligations
hereunder falls on a Saturday, Sunday or legal holiday, the day for performance
of such obligation shall be extended to the next day that is not a Saturday,
Sunday or legal holiday. For purposes of this Agreement, the term “business day”
shall mean any day that is not a Saturday, Sunday or other legal holiday (a
legal holiday being any day on which the United States Postal Service does not
deliver first class mail).

 

PURCHASE AND SALE AGREEMENT – PAGE 48



--------------------------------------------------------------------------------

10.23 Further Assurances.     The parties each agree to do such other and
further acts and things, and to execute and deliver such instruments and
documents (not creating any obligations additional to those otherwise imposed by
this Agreement), as either may reasonably request from time to time, whether at
or after the Closing, in furtherance of the purposes of this Agreement. The
provisions of this Section shall survive the Closing for twelve (12) months.

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Effective Date.

Remainder of Page Left Blank Intentionally

Counterpart Signature Pages Follow

 

PURCHASE AND SALE AGREEMENT – PAGE 49



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

by and between

Each of the Sellers listed on Schedule 1

as Seller

and

DRA FUND VII LLC

as Buyer

Counterpart Signature Page of Buyer

 

 

 

“BUYER”

DRA FUND VII LLC,

a Delaware limited liability company

By:   /s/ David Luski Name:   David Luski Title:   President

 

 

PURCHASE AND SALE AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

by and between

Each of the Sellers listed on Schedule 1

as Seller

and

DRA FUND VII LLC

as Buyer

Counterpart Signature Page of Seller

 

 

 

“SELLER”

WEINGARTEN REALTY INVESTORS,

a Texas real estate investment trust

By:   /s/ M. Candace DuFour Name:   M. Candace DuFour Title:   Sr. Vice
President

 

WEINGARTEN NOSTAT, INC.,

a Texas corporation

By:   /s/ M. Candace DuFour Name:   M. Candace DuFour Title:   Sr. Vice
President

 

WEINGARTEN/LUFKIN, INC.,

a Texas corporation

By:   /s/ M. Candace DuFour Name:   M. Candace DuFour Title:   Sr. Vice
President

 

PURCHASE AND SALE AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

WNI/TENNESSEE, L.P.,

a Delaware limited partnership

By:  

WNI/Tennessee Holdings, Inc.,

a Delaware corporation,

its general partner

    By:   /s/ M. Candace DuFour     Name:   M. Candace DuFour     Title:   Sr.
Vice President

WRI HOPEWELL, LLC,

a Delaware limited liability company

By:  

Weingarten Realty Investors,

a Texas real estate investment trust

    By:   /s/ M. Candace DuFour     Name:   M. Candace DuFour     Title:   Sr.
Vice President

WRI LAKELAND, LLC,

a Delaware limited liability company

By:  

Weingarten Realty Investors,

a Texas real estate investment trust

    By:   /s/ M. Candace DuFour     Name:   M. Candace DuFour     Title:   Sr.
Vice President

WRI SOUTHERN INDUSTRIAL POOL LLC,

a Delaware limited liability company

By:  

Weingarten Realty Investors,

a Texas real estate investment trust

    By:   /s/ M. Candace DuFour     Name:   M. Candace DuFour     Title:   Sr.
Vice President

 

PURCHASE AND SALE AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

WRI WESTGATE INDUSTRIAL LP,

a Texas limited partnership

 

By:

  

WRI Westgate Industrial Holdings, LLC,

a Texas limited liability company,

its general partner

 

  

By:

 

Weingarten Realty Investors,

a Texas real estate investment trust,

its sole member

     By:   /s/ M. Candace DuFour      Name:       M. Candace DuFour      Title:
  Sr. Vice President

 

WRI/ATLANTA PARK-3658, L.P.,

a Delaware limited partnership

By:

  

Weingarten Realty Investors,

a Texas real estate investment trust,

its general partner

   By:   /s/ M. Candace DuFour    Name:       M. Candace DuFour    Title:   Sr.
Vice President

 

PURCHASE AND SALE AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

JOINDER BY ESCROW HOLDER

TO

PURCHASE AND SALE AGREEMENT

The undersigned hereby acknowledges receipt of the Deposit and agrees to hold
and dispose of the Deposit, and interest thereon, in accordance with the
provisions of the foregoing Agreement.

 

ESCROW HOLDER:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:     Name:     Title:    

 

Date:

              , 2012

 

PURCHASE AND SALE AGREEMENT – SIGNATURE PAGE